 

Exhibit 10.67

  



 

 

Agreement

 

on the Sale and Purchase of all shares in

 

Tower Automotive Holdings Europe B.V.

 



 

 

 

 

 

TABLE OF CONTENTS

 

1. Corporate structure 13 1.1 Tower Automotive Holdings Europe B.V. 13 1.2 Group
Companies 13 1.3 Cash pooling agreements; shareholder financing 14 1.4 Effective
Date 14 2. Sale of the Shares; condition precedent; approvals 14 2.1 Sale of the
Shares and the Intercompany Loan; right to profits 14 2.2 Condition precedent 15
2.3 Debt Financing Agreements 15 2.4 Approvals; Approval by the Company 15 3.
Purchase Price; conditions of payment 16 3.1 Purchase Price 16 3.2 Due date of
Estimated Purchase Price; reductions to Estimated Purchase Price 17 3.3 Seller’s
payment for Leakage 18 3.4 Conditions of payment 19 3.5 No set-off 19 4. Closing
Date; rescission right; Closing actions 19 4.1 Closing; Closing Date 19 4.2
Closing Condition 20 4.3 Rescission Right 21 4.4 Actions on and after the
Closing Date 22 5. Effective Date Statement/Settlement Payments 25 6. Seller
Parties’ guarantees 25 6.1 Form and scope of the guarantees 25 6.2 Guarantees 25
6.3 No other Seller’s guarantees 35 6.4 Seller’s Knowledge 35 7. Remedies for
breach by Seller or Loan Seller 35 7.1 General/recoverable damages 35 7.2 De
Minimis Amount, Threshold 37 7.3 Overall scope of Seller’s liability pursuant to
this agreement 38 7.4 Exclusion of claims due to Purchaser’s knowledge 38 7.5
Notification of Seller, procedure in case of third-party claims 39

 

 1 

 

  

7.6 Mitigation 42 7.7 Limitation periods 43 7.8 Exclusion of further remedies 43
7.9 Payments 44 7.10 Zwickau specific indemnity 45 8. Tax indemnity 46 8.1
Definitions 46 8.2 Tax Indemnification 49 8.3 Tax Refunds 51 8.4 Reverse
Indemnity 51 8.5 Cooperation on Tax matters 52 8.6 Tax Proceedings after Closing
53 8.7 CIT Group 56 8.8 Limitations 56 8.9 Miscellaneous 57 9. Purchaser’s
guarantees 57 9.1 Guarantees 57 9.2 Remedies 59 10. Covenants 59 10.1 Merger
control proceedings; other regulatory requirements 59 10.2 Access to financial
information 61 10.3 No deviation from ordinary course of business; no Leakage 61
10.4 Insurance coverage 67 10.5 Use of names, trademarks and trade names 67 10.6
Retention of records 68 10.7 Seller release 69 10.8 Non-competition 69 10.9
Third-party consents and notices 70 10.10 Capital expenditures 70 10.11 Steering
Committee 71 11. Termination of intra-group relationships; transitional services
71 11.1 Intra-group relationships 71 11.2 Transitional and Engineering Services
72 12. Release of Securities/Replacement as Contract Counterparty 73 12.1
Definitions 73

 

 2 

 

  

12.2 Assumption and discharge of Security Liabilities 73 13. Confidentiality and
press releases 74 13.1 Confidentiality; press releases; public disclosure 74
13.2 Seller’s confidentiality 75 13.3 Purchaser’s confidentiality; return of
documents 75 14. Assignment of rights and obligations 75 15. Seller’s Guarantor
and indemnification 76 15.1 Guarantee 76 15.2 Indemnification 76 16. Transfer
taxes and costs, costs of advisors 76 16.1 Transfer taxes and costs 76 16.2 VAT
77 16.3 Costs of advisors 77 17. Notices 77 17.1 Form of notices 77 17.2 Notices
to the Seller 77 17.3 Notices to Loan Seller 78 17.4 Notices to the Purchaser 78
17.5 Notices to the Seller’s Guarantor 79 17.6 Change of address 80 17.7 Copies
to advisors 80 18. Miscellaneous 80 18.1 Governing law 80 18.2 Disputes 80 18.3
Business Day 81 18.4 Amendments to this agreement 81 18.5 Third-party
enforcement rights 81 18.6 Acknowledgement of Notary 81 18.7 Headings;
references to German legal terms; interpretation; references to clauses 82 18.8
Annexes 82 18.9 Entire Agreement 82 18.10 Severability 82

 

 3 

 

 

Index of Definitions

 

Term   Defined in clause Accounting Firm   as defined in para. (f) of Annex 5
(Effective Date Statement/Settlement Payments) Acknowledgement Notice   as
defined in clause 7.5.3 Affiliates   as defined in clause 8.1 AktG   as defined
in clause 1.3.1 Announcement Date   as defined in Preamble (D) Anti-Bribery Law
  as defined in clause 6.2.4(b) Assignment Agreement   as defined in
clause 4.4.1(g) Basis Debt   as defined in Annex 3.1.2 (Cash, Debt and Net
Working Capital) BGB   as defined in clause 6.1 Breach   as defined in
clause 7.1.1 Business   as defined in Preamble (A) Business Day   as defined in
clause 18.3 Business Plan   as defined in clause 10.3.2 Capex Shortfall Amount  
as defined in clause 10.10 Cash   as defined in Annex 3.1.2 (Cash, Debt and Net
Working Capital) Cash Pooling Agreement   as defined in clause 1.3.1 Cash
Pooling Agreement Liabilities   as defined in clause 1.3.1 CIT Group   as
defined in clause 8.1 Claim   as defined in clause 7.2 Claim Notice   as defined
in clause 7.5.1 Closing   as defined in clause 4.1 Closing Actions   as defined
in clause 4.4.1 Closing Conditions   as defined in clause 4.2.1 Closing Date  
as defined in clause 4.1 Closing Memorandum   as defined in clause 4.4.1(j)
Company   as defined in clause 1.1.1 Compensatory Amount   as defined in clause
3.3.1 Confidentiality Agreement   as defined in clause 13.1.1 Damages   as
defined in clause 7.1.1 Data Room   means the virtual data room for the
transaction referred to in clause 7.4.1, containing documents and information
relating to the Group Companies, the contents of which are filed on the USB
enclosed hereto as Annex (A) (Data Room USB);

 

 4 

 

  

De Minimis Amount   as defined in clause 7.2 Debt   as defined in Annex 3.1.2
(Cash, Debt and Net Working Capital) Debt Financing   as defined in clause 2.3
Debt Financing Agreements   as defined in clause 2.3 Debt Financing Sources   as
defined in clause 2.3 Deed of Transfer   as defined in clause 4.4.1(d) Disclosed
Information   as defined in clause 7.4.1 Draft Estimated Statement   as defined
in para. (a) of Annex 5 Effective Date   as defined in clause 1.4 Effective Date
Statement  

as defined in para. (c) of Annex 5 (Effective Date Statement/Settlement
Payments)

Engineering Services Agreement   as defined in clause 11.2.5 Enterprise Value  
as defined in clause 3.1.1(a)





Estimated Cash   as defined in para. (a) of Annex 5 (Effective Date
Statement/Settlement Payments) Estimated Debt   as defined in para. (a) of
Annex 5 (Effective Date Statement/Settlement Payments) Estimated Net Working
Capital   as defined in para. (a) of Annex 5 (Effective Date
Statement/Settlement Payments) Estimated Purchase Price   as defined in
para. (a) of Annex 5 (Effective Date Statement/Settlement Payments)





EUMR   as defined in clause 4.2.1(a)(i) Filings   as defined in clause 10.1.1



Final Estimated Statement   as defined in para. (b) of Annex 5 (Effective Date
Statement/Settlement Payments)





Financial Information   as defined in clause 6.2.3(a) Firm   as defined in
clause 7.5.4 Formal Notice   as defined in clause 7.5.4 Group Companies   as
defined in clause 1.2.2 Group Companies’ Shares   as defined in clause 1.2.2

 

 5 

 

  

Hazardous Substance   as defined in clause 6.2.14(a) Information Technology   as
defined in clause 11.2.2 Intercompany Loan   as defined in Preamble (H)
Intra-Group Agreements   as defined in clause 11.1.1 IT Transfers   as defined
in clause 11.2.2 IT TSA   as defined in clause 11.2.3 IT Standalone Costs   as
defined in clause 11.2.2 Key Employee(s)   as defined in clause 6.2.6(b) Known  
as defined in clause 7.4.2 Leakage   as defined in clause 10.3.4(b) Leakage
Certificate   as defined in clause 3.3.1 Liability Cap   as defined in
clause 7.3 Loan Price   as defined in clause 3.1.3 Loan Seller   as defined in
the Parties section Loan Seller’s Account   as defined in clause 3.4.1(b) Long
Stop Date   as defined in clause 4.3.1 Other Debts   as defined in Annex 3.1.2
(Cash, Debt and Net Working Capital) Majority Entities   as defined in clause
1.2.1 Management Presentation   as defined in clause 7.4.1 Material Contracts  
as defined in clause 6.2.11 Member State   as defined in clause 4.2.1(a)(ii)
Negative Pledge Certificate   as defined in clause 10.3.3 Net Working Capital  
as defined in Annex 3.1.2 (Cash, Debt and Net Working Capital) Notary   as
defined in clause 4.4.1(a) Notary Account   as defined in clause 4.4.1(a) Notary
Letter   as defined in clause 4.4.3



Notice of Disagreement   as defined in para. (e) of Annex 5 (Effective Date
Statement/Settlement Payments)





Notices   as defined in clause 17.1 Party/Parties   as defined in the Parties
section Permitted Leakage   as defined in clause 10.3.4(c) Power of Attorney  
as defined in clause 4.4.1(d) Pre-Effective Date Period   as defined in
clause 8.1 Pre-Effective Date Straddle Period   as defined in clause 8.1
Pre-Effective Date Tax   as defined in clause 8.1 Pre-Effective Date Tax Refund
  as defined in clause 8.1 Pre-Sale Restructuring   as defined in Preamble (G)
Public Aid   as defined in clause 6.2.5 Purchase Price   as defined in
clause 3.1.4

 

 6 

 

  



Purchase Price Adjustment   as defined in para. (c) of Annex 5 (Effective Date
Statement/Settlement Payments)



Purchaser   as defined in the Parties section Purchaser Indemnified Parties   as
defined in clause 7.1.1 Q&A Process   as defined in clause 7.4.1 Real Property  
as defined in clause 6.2.7(a) Relevant Tax Proceeding   as defined in clause 8.1
Restricted Area   as defined in clause 10.8.1 Restricted Period   as defined in
clause 10.8.1 Securities   as defined in clause 12.1.1 Security Liabilities   as
defined in clause 12.1.2 Security Release Period   as defined in clause 12.2.1
Seller   as defined in the Parties section Seller Parties   as defined in the
Parties section Seller’s Account   as defined in clause 3.4.1(a) Seller’s
Affiliates   as defined in clause 1.3.1 Seller’s Guarantor   as defined in the
Parties section Seller’s Knowledge   as defined in clause 6.4 Share Price   as
defined in clause 3.1.1 Shares   as defined in clause 1.1.3 Signing Date   as
defined in Preamble (E) Straddle Period   as defined in clause 8.1 Target Net
Working Capital   as defined in Annex 3.1.2 (Cash, Debt and Net Working Capital)
Tax Acknowledgement Notice   as defined in clause 8.6.2 Tax Allocation Agreement
  as defined in clause 6.2.10(e) Tax Authority   as defined in clause 8.1 Tax
Benefit   as defined in clause 8.1 Tax Firm   as defined in clause 8.6.3 Tax
Formal Notice   as defined in clause 8.6.3 Tax Indemnification Claim   as
defined in clause 8.2.1 Tax Indemnification Due Date   as defined in
clause 8.2.1(e)(i) Tax Matters   as defined in clause 6.2.10 Tax Proceeding   as
defined in clause 8.1 Tax Refund   as defined in clause 8.1 Tax Return   as
defined in clause 8.1 Tax(es)   as defined in clause 8.1 Threshold   as defined
in clause 7.2 Tooling Losses   as defined in Annex 3.1.2 (Cash, Debt and Net
Working Capital) Tower Asia   as defined in clause 10.3.5(a)(i)

 

 7 

 

  

Tower Asia Group   as defined in clause 10.3.5(a)(i) Tower Designations   as
defined in clause 10.5.2 Tower Europe Group   as defined in clause 1.2.2 Tower
Holdings Europe   as defined in clause 1.1.1 Tower International Group   as
defined in Preamble (A) Transaction   as defined in Preamble (F) Transaction
Expenses   as defined in clause 10.3.4(b)(ix)



Unaudited Financial Statements   as defined in para. (a) of Annex 5 (Effective
Date Statement/Settlement Payments)





US GAAP   means United States generally accepted accounting principles and
practices in effect from time to time VAT   as defined in clause 8.1 Zwickau
Complaints   as defined in clause 7.10 Zwickau Costs   as defined in clause 7.10
Zwickau Facility   as defined in clause 7.10

 

 8 

 

  

Annexes referred to in this agreement

 

Annex   Description Annex (A)   Data Room USB Annex (G)   Pre-Sale Restructuring
Annex 1.2.1   Majority Entities Annex 1.3.1   Cash Pooling Agreement Annex 2.1.2
  Copy of Company’s consent regarding sale and assignment of Intercompany Loan
Annex 2.3   Debt Financing Agreements Annex 2.4.1   Copies of Board Approvals
Annex 2.4.2   Copy of Shareholder's Resolution regarding approval of sale and
transfer of Shares



Annex 3.1.2   Cash, Debt and Net Working Capital





Annex 3.3.1   Leakage Certificate Annex 4.4.1(d)   Power of Attorney for Deed of
Transfer; Deed of Transfer Annex 4.4.1(f)(i)   Resignation Letters
Annex 4.4.1(j)   Closing Memorandum Annex 4.4.3   Notary Letter



Annex 5   Effective Date Statement/Settlement Payments



Annex 6.2.1(a)   List of Articles of Association (or equivalent documents) of
the Group Companies Annex 6.2.3(a)   Financial Information Annex 6.2.6(a)  
Collective Bargaining Agreements Annex 6.2.6(b)   Key Employees Annex 6.2.6(c)  
Labor Disputes Annex 6.2.7(a)   List of Real Property Annex 6.2.7(c)   Real
Property notice or claim Annex 6.2.9   Deviations from Ordinary Course of
Business of Group Companies Annex 6.2.11   Material Contracts

 

 9 

 

  

Annex 6.2.12   Major customers Annex 10.3.2(o)   Third-Party Financing
Agreements Annex 10.3.3   Negative Pledge Certificate Annex 10.3.4(c)(ii)  
Permitted Leakage Annex 10.3.5(a)(i)   Tower Asia Group Annex 10.10   2018 Capex
Budget Annex 11.1.1   Intra-Group Agreements Annex 11.2.3   IT TSA Annex 12.1.1
  List of Securities Annex 13.1.1   Press release

 

 10 

 

 



Agreement on the sale and purchase  

of all shares in Tower Automotive Holdings Europe B.V.

  

Parties:

 

(5)Tower Automotive Holdings III Coöperatie U.A., a cooperative incorporated
under the laws of the Netherlands with registered seat in Baarn, the
Netherlands, and address at Herikerbergweg 124, Luna ArenA, 1101 CM Amsterdam,
the Netherlands, and registered with the Chamber of Commerce (Kamer van
Koophandel) under registration number 32124774 (the Seller);

 

(6)Tower Automotive Holdings USA, LLC, a limited liability company incorporated
under the laws of the State of Delaware, United States of America, and
registered under trade register number 26-0459108 (the Loan Seller);

 

(7)Financière SNOP Dunois S.A., a société anonyme incorporated under the laws of
France with registered seat in avenue d’Auvergne, 43100 Brioude, France, and
registered with the Trade and Companies Register of le Puy en Velay under
registration number 381 904 382 (the Purchaser);

 

(the Seller, the Loan Seller and the Purchaser together, the Parties, and each
of them, a Party); and

 

(8)Tower International, Inc., a corporation under the laws of the State of
Delaware with registered seat in 17672 North Laurel Park Drive, Suite 400E,
Livonia, MI 48152, United States of America, and registered with the Secretary
of State of Delaware under registration number 27-3679414 (the Seller’s
Guarantor);

 

(the Seller, the Loan Seller and the Seller’s Guarantor together, the Seller
Parties, and each of them, a Seller Party).

 

Whereas:

 

(A)The Seller is an indirect wholly owned subsidiary of the Seller’s Guarantor.
The Seller’s Guarantor and its subsidiaries (together, the Tower International
Group) are leading global suppliers of engineered automotive structural metal
components and assemblies to original equipment manufacturers. The European
operations of Tower International Group supply the automotive industry with
body-structure stampings, class A stampings, hot-formed structures and complex
welded assemblies (the Business). The Seller is a holding company within the
Tower International Group.

 





 11 

 

 

(B)The Purchaser is a leading global supplier to the automotive industry with
administrative seat in Villepinte, France. The Purchaser is active in the field
of, inter alia, designing and manufacturing interior and engine compartment
parts and automatic presses.

 

(C)On 5 and 23 October 2018, the Purchaser issued, respectively, an initial and
a revised non-binding letter of intent expressing its interest in purchasing all
shares in the Company.

 

(D)On 20 November 2018, the Parties entered into a memorandum of understanding
to grant the Purchaser the opportunity to inform and consult its European works
council (comité d’entreprise européen) in connection with the Transaction,
following which, on the same date, the Seller’s Guarantor publicly announced the
Transaction (the Announcement Date).

 

(E)Prior to the date of this agreement (the Signing Date), the Purchaser has
informed and consulted its European works council and its positive opinion was
obtained on 28 November 2018.

 

(F)The Seller intends to sell to the Purchaser all shares in the Company, and
the Purchaser intends to purchase these shares, at a price, under the terms and
subject to the conditions set forth in this agreement (the Transaction).

 

(G)On or prior to the Effective Date, the Seller intends to implement a pre-sale
restructuring, through which the Tower Asia Group (as defined below) will be
carved-out from the group of companies currently held by the Seller (the
Pre-Sale Restructuring). Further details of the Pre-Sale Restructuring are
attached to this agreement as Annex (G).

 

(H)On 1 October 2017, the Loan Seller and the Company entered into the Third
Amended and Restated Intercompany Loan Agreement with a nominal amount of
USD 178,144,689.41 (in words: one hundred seventy-eight million, one hundred
forty-four thousand, six hundred eighty-nine US dollars and forty-one cents) as
per 31 December 2018, with the Company as borrower and the Loan Seller as lender
(any rights and claims of the lender thereunder the Intercompany Loan). The Loan
Seller intends to sell and transfer the Intercompany Loan to the Purchaser.

 



 12 

 

 

(I)The Seller’s Guarantor has agreed to guarantee, for the benefit of the
Purchaser, the full, due and punctual performance by the Seller and the Loan
Seller of their respective obligations under this agreement.

 

It is agreed:

 

1.Corporate structure

 

1.1Tower Automotive Holdings Europe B.V.

 

1.1.1Tower Automotive Holdings Europe B.V. (Tower Holdings Europe or the
Company) is a limited liability company incorporated under the laws of the
Netherlands with registered seat in Baarn, the Netherlands, and registered with
the Chamber of Commerce (Kamer van Koophandel) under registration
number 32125032. The Company is the holding company of Tower International
Group’s European operations.

 

1.1.2The registered share capital (Geplaatst kapitaal) of Tower Holdings Europe
amounts to EUR 18,000.00 (in words: eighteen thousand euros) and is divided into
18,000 (in words: eighteen thousand) shares in the nominal value of EUR 1 (in
words: one euro) each, held by the Seller.

 

1.1.3In this agreement, all shares the Seller holds in the Company are
collectively referred to as the Shares, regardless of whether number, nominal
amounts and consecutive numbering of the shares or the registered share capital
of Tower Holdings Europe correspond to the aforementioned details.

 

1.2Group Companies

 

1.2.1The Company holds, directly or indirectly, the majority of the voting
rights in, or otherwise controls within the meaning of sec. 290 para. 2 or
para. 3 of the German Commercial Code (HGB), the entities listed in Annex 1.2.1
(the Majority Entities). The Company does not hold, directly or indirectly,
minority participations in any entities.

 

1.2.2The Majority Entities and the Company are collectively also referred to as
the Group Companies or as the Tower Europe Group, and the shares in these
entities as the Group Companies’ Shares.

 



 13 

 

 

1.3Cash pooling agreements; shareholder financing

 

1.3.1As of the Effective Date, only the Cash Pooling Agreement listed in
Annex 1.3.1 (Cash Pooling Agreement) will exist within the group formed by the
Company, and there will be no cash pooling agreements between the Seller and its
affiliated companies within the meaning of sec. 15 et. seqq. of the German Stock
Corporation Act (AktG) (except for the Group Companies) (the Seller’s
Affiliates) on the one hand, and any of the Group Companies on the other hand
(the Cash Pooling Agreement). The participation of Tower Asia, Tower Automotive
International Holdings B.V. and Tower Automotive Holdings VI B.V. in the Cash
Pooling Agreement will be terminated with effect as of the Effective Date at the
latest. Any balance under their participation in the Cash Pooling Agreement
shall be settled between the respective parties on the Closing Date at the
latest (the Cash Pooling Agreement Liabilities).

 

1.3.2Other than the Cash Pooling Agreement and the Intercompany Loan, at Closing
there will be no further loan agreements between the Seller and the Seller’s
Affiliates (other than the Group Companies) on the one hand and the Group
Companies on the other hand.

 

1.4Effective Date

 

For the purposes of this agreement, the Effective Date shall mean 31 December
2018, 24:00 hours (Central European Time).

 

2.Sale of the Shares; condition precedent; approvals

 

2.1Sale of the Shares and the Intercompany Loan; right to profits

 

2.1.1Upon the terms and subject to the conditions set out in this agreement, the
Seller hereby sells (verkauft), and the Purchaser hereby purchases (kauft), the
Shares with any and all rights associated with or otherwise pertaining to them,
including, without limitation, the right to receive dividends for any fiscal
year prior to the Closing Date to the extent such dividends have not been
distributed to the Seller (or any then current shareholder(s)) prior to the
Effective Date.

 

2.1.2Upon the terms and subject to the conditions set out in this agreement, the
Loan Seller hereby sells (verkauft), and the Purchaser hereby purchases (kauft),
any claims, other rights and any obligations arising from or in connection with
the Intercompany Loan. The Company has irrevocably consented to the sale and
assignment of the claims, other rights and any obligations arising from or in
connection with the Intercompany Loan. A copy of such declaration of consent is
attached hereto as Annex 2.1.2 (Copy of Company’s consent regarding sale and
assignment of Intercompany Loan).

 



 14 

 

 

2.1.3Subject to the terms and conditions of this agreement, the Shares shall be
transferred to the Purchaser with economic effect (mit wirtschaftlicher Wirkung)
as of the expiry of the Effective Date, notwithstanding that (i) legal title to
the Shares and the Intercompany Loan shall only be transferred to the Purchaser
with in rem effect (mit dinglicher Wirkung) by separate Deed of Transfer (as set
forth in clause 4.4.1(d)) and Assignment Agreement (as set forth in
clause 4.4.1(g)) and that (ii) specific terms and conditions of this agreement
may stipulate a risk distribution between the Seller and the Purchaser with
economic effect before or after the Effective Date.

 

2.2Condition precedent

 

The transfer of the Shares and the assignment of the Intercompany Loan each with
in rem effect shall be subject to the condition precedent (aufschiebend bedingt)
of (i) the Closing Conditions being fulfilled or waived, as applicable, and
(ii) the Estimated Purchase Price having been paid to the Seller and the Loan
Seller by the Notary pursuant to clause 4.4.2(a) below.

 

2.3Debt Financing Agreements

 

Each of the Seller and the Loan Seller has received from the Purchaser executed
copies of the binding and fully documented debt financing agreements dated
19 November 2018 pursuant to which the lenders named therein (Debt Financing
Sources) have committed, subject to the terms and conditions set forth therein,
to lend the amounts set forth therein for the purposes of financing the
transactions contemplated by this Agreement and related fees and expenses (the
Debt Financing) and attached hereto as Annex 2.3 (the Debt Financing
Agreements).

 

2.4Approvals; Approval by the Company

 

2.4.1The boards of the Seller, the Loan Seller and the Purchaser, as well as the
board of the Seller’s Guarantor, have approved this agreement and the
transactions contemplated hereby. Copies of such approvals are attached hereto
as Annex 2.4.1 (Copies of Board Approvals).

 



 15 

 

 

2.4.2A copy of the resolution of the shareholder of the Company approving the
sale and transfer of the Shares to the Purchaser is attached hereto as
Annex 2.4.2 (Copy of Shareholder’s Resolution regarding approval of sale and
transfer of Shares).

 

3.Purchase Price; conditions of payment

 

3.1Purchase Price

 

3.1.1The price to be paid by the Purchaser to the Seller for the sale and
transfer of the Shares shall be the amount resulting from the following
calculation:

 

(a)an amount equal to EUR 255,000,000 (in words: two hundred fifty-five million
euros) (the Enterprise Value);

 

plus

 

(b)an amount equal to Cash;

 

minus

 

(c)an amount equal to Debt (which includes, for the avoidance of doubt, an
amount equal to the Loan Price);

 

plus

 

(d)if the Net Working Capital exceeds the Target Net Working Capital, the amount
by which the Net Working Capital exceeds the Target Net Working Capital;

 

minus

 

(e)if the Net Working Capital falls short of the Target Net Working Capital, the
amount by which the Net Working Capital falls short of the Target Net Working
Capital;

 



as determined in accordance with this clause 3 and Annex 5 (Effective Date
Statement/Settlement Payments) (the Share Price).



 



 16 

 

  

3.1.2For purposes of clause 3.1.1 and throughout this agreement, items of Cash,
Debt, Net Working Capital and Target Net Working Capital shall be determined in
accordance with Annex 3.1.2 (Cash, Debt and Net Working Capital) (taking into
account the accompanying narrative).

 

3.1.3The price to be paid by the Purchaser to the Loan Seller for the
Intercompany Loan (the Loan Price) shall be the nominal value of the outstanding
claims of the Loan Seller under the Intercompany Loan as of the Closing Date,
including any interest accrued thereunder until and including the Closing Date.
The U.S. dollar currency Loan Price shall be converted into euros at the spot
rate of exchange for euros as published on the website of the European Central
Bank on the fifth (5th) Business Day before the Closing Date.

 



3.1.4The aggregate of the Share Price, as reduced by, as the case may be, the
Capex Shortfall Amount and the Compensatory Amount in accordance with the
provisions of clause 3.2.2 and Annex 5 (Effective Date Statement/Settlement
Payments) and the Loan Price, shall be referred to as the Purchase Price.



 

3.2Due date of Estimated Purchase Price; reductions to Estimated Purchase Price

 



3.2.1The Estimated Purchase Price shall be due and payable by the Purchaser in
accordance with the terms set out in this clause 3, clause 4.4.1 and Annex 5
(Effective Date Statement/Settlement Payments).



 

3.2.2The Estimated Purchase Price shall be reduced by, as the case may be, (i)
the Capex Shortfall Amount in accordance with clause 10.10, and (ii) the
Compensatory Amount in accordance with clause 3.3, if any, provided that in case
the Parties disagree on the Capex Shortfall Amount or the Compensatory Amount to
be deducted from the Estimated Purchase Price, Purchaser’s payment on the
Closing Date shall be determined on the basis of the Capex Shortfall Amount
stated in the Unaudited Financial Statements and the Compensatory Amount
mentioned in the Leakage Certificate, and the final determination of the Capex
Shortfall Amount and the Compensatory Amount, as the case may be, shall be made
after Closing in accordance with the provisions of para. (f) of Annex 5
(Effective Date Statement/Settlement Payments) applied mutatis mutandis.

 



 17 

 

 

3.2.3For the avoidance of doubt, the Parties agree that all Transaction
Expenses, if any, incurred by the Group Companies and unpaid as of the Effective
Date, shall be the sole and exclusive responsibility of the Seller and the
Seller’s Guarantor, and the Purchaser and the Group Companies shall incur no
liability whatsoever in respect thereto. In case transaction bonuses and other
types of compensation are to be paid by the Seller or any of the Seller’s
Affiliates following the Closing Date to management or employees of the Group
Companies, the Purchaser shall cause the Group Companies to facilitate such
payment through the Group Companies’ payrolls, provided that the Purchase Price
shall be reduced by any Damages and Taxes which may have been suffered or
incurred by any of them as a result of such payments by way of a post Closing
payment from the Seller or the Seller’s Guarantor to the Purchaser, to be made
within five (5) Business Days after the respective payments to management or
employees of the Group Companies have been made.

 

3.3Seller’s payment for Leakage

 

3.3.1The Seller shall on the Closing Date deliver to the Purchaser a Leakage
certificate in the form attached as Annex 3.3.1 (Leakage Certificate) signed by
a duly authorized representative of the Seller (the Leakage Certificate)
confirming that as of the Closing Date, other than as may be indicated in the
Leakage Certificate, there has been no Leakage between the Effective Date and
the Closing Date or, to the extent there has been any Leakage between the
Effective Date and the Closing Date, confirming the nature and amount of such
Leakage. The amount of the Leakages mentioned in the Leakage Certificate (the
Compensatory Amount) shall be deducted from the Estimated Purchase Price in
accordance with the provisions of clause 3.2.2. For the avoidance of doubt, the
delivery by the Seller of the Leakage Certificate does not constitute a
limitation of the liability of the Seller under this agreement.

 

3.3.2The Seller undertakes to the Purchaser that, if there is any such breach of
clause 10.3.4 (No Leakage) other than properly specified and evaluated in the
Leakage Certificate and deducted from the Estimated Purchase Price in accordance
with the provisions of clause 3.2.2, the Seller shall pay, or procure the
payment in cash to the Purchaser or, if the Purchaser so directs, to the Company
of the Compensatory Amount for such Leakage. The Compensatory Amount shall be
treated as a reduction of the Purchase Price.

 

3.3.3For the avoidance of doubt, none of the limitations set forth in clause 7.2
and clause 7.3 shall apply to any liability of the Seller due under this
clause 3.3.

 



 18 

 

 

3.4Conditions of payment

 

3.4.1Unless otherwise provided in this agreement, all payments owed to the
Seller and the Loan Seller under this agreement, with the exception of, for the
avoidance of doubt, payment of the Estimated Purchase Price by the Purchaser in
accordance with clause 3.2 and clause 4.4.1(a), shall be made by wire transfer –
to be credited on the same day – to the following accounts:

 

(a)payments owed to the Seller shall be made to the Seller’s account:
IBAN XXXXXXXXXXXXXXXXXX at Citibank (BIC CITIGB2L) (the Seller’s Account);

 

(b)payments owed to the Loan Seller shall be made to the Loan Seller’s account:
IBAN  XXXXXXXXXXXXXXXXXX at Citibank (BIC CITIGB2L) (the Loan Seller’s Account).

 

Any costs and charges relating to the wire transfer shall be borne by the
Purchaser.

 

3.4.2Unless otherwise provided in this agreement, all payments owed to the
Purchaser under this agreement shall be made by wire transfer – to be credited
on the same day – to the following Purchaser’s account: IBAN XXXXXXXXXXXXXXXXXX
at BNP Paribas bank (BIC BNPAFRPPAEA). Any costs and charges relating to the
wire transfer shall be borne by the Seller.

 

3.5No set-off

 

Any right of the Purchaser to set-off and/or to withhold any payments due to the
Seller and/or the Loan Seller under this agreement is hereby expressly waived
and excluded, except for Claims which are undisputed or the subject matter of a
final, binding and un-appealable judgment by a competent court or arbitral
tribunal.

 

4.Closing Date; rescission right; Closing actions

 

4.1Closing; Closing Date

 

The consummation of the transactions contemplated by this agreement (the
Closing) shall take place at the offices of De Brauw Blackstone Westbroek N.V.
in Amsterdam, five (5) Business Days after the date on which the Closing
Conditions set forth in clause 4.2.1 below has been fulfilled or waived, or at
any other time or place which the Seller and the Purchaser will mutually agree
upon (such date, the Closing Date).

 



 19 

 

 

4.2Closing Condition

 

4.2.1The obligations of the Parties to carry out the Closing shall be subject to
the satisfaction of the conditions (the Closing Conditions) that:

 

(a)the European Commission or each of the relevant national competition
authorities in Czech Republic, Germany, Poland and Slovakia has cleared the
acquisition of the Shares by the Purchaser. This Closing Condition shall be
deemed satisfied if:

 

(i)the European Commission is competent to examine the Transaction according to
article 4 para. 5 of the European Union Merger Regulation (EUMR) and has
declared the Transaction compatible with the Common Market pursuant to article 6
para. 1 lit. b or article 8 para. 1 or 2 of the EUMR; or

 

(ii)in the event where at least one (1) member state of the European Union
(Member State) has expressed its disagreement as regards the request to refer
the case to the European Commission according to article 4 para. 5 of the EUMR,
each of the relevant national competition authorities in Czech Republic,
Germany, Poland and Slovakia has cleared or are deemed to have cleared the
Transaction; or

 

(iii)the Transaction is deemed to be compatible with the Common Market pursuant
to article 10 para. 6 of the EUMR since the European Commission has (i) neither
made a decision pursuant to article 6 para. 1 of the EUMR within the time limits
set forth in article 10 para. 1 or 3 of the EUMR, (ii) nor made a decision
pursuant to article 8 para. 1, 2, or 3 of the EUMR within the time limits set
forth in article 10 para. 3 of the EUMR; or

 

(iv)(A) the European Commission has decided pursuant to article 9 para. 3 of the
EUMR or article 4 para. 4 of the EUMR to refer the case, in full or in part, to
the competent authorities of the relevant Member State or the European
Commission is deemed to have made such referral pursuant to article 9 para. 5 of
the EUMR or article 4 para. 4 subpara. 4 of the EUMR and (B) the European
Commission has made or is deemed to have made a decision as described in
para. (i) or (iii) of this clause 4.2.1(a) concerning that part of the case not
referred or not deemed to have been referred as described in (A) of this
clause 4.2.1(a)(iv), and, (C) as concerns that part of the case that has been or
is deemed to have been referred to a Member State as described in (A) of this
clause 4.2.1(a)(iv), the proposed concentration has been cleared by the
competent Member State authority or is deemed to have been cleared under the
applicable national merger control provisions.

 



 20 

 

 

(b)there shall be no breach of the Seller’s guarantees set out in clause 6.2.1
(Corporate matters, authority and valid obligations) which would, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the Group Companies, taken as a whole;

 

it being specified that the Closing Condition (b) is for the sole benefit of the
Purchaser which may (to the extent permitted by law) waive it, in whole or in
part, by written notice to the Seller.

 

4.2.2Each Party shall notify the respective other Party immediately when
learning that the Closing Condition set out in clause 4.2.1(a) has been
fulfilled.

 

4.3Rescission Right

 

4.3.1If the Closing Condition pursuant to clause 4.2.1 above has not been
satisfied by (and including) 30 June 2019 (the Long Stop Date), each of the
Seller and the Purchaser shall have the right to rescind (zurücktreten von) this
agreement by written notice to the other Party, provided that no Party shall be
entitled to terminate this agreement unilaterally on the basis of this
clause 4.3.1 whose failure to comply with any covenant or obligation pursuant to
this agreement caused the non-fulfilment of the Closing Condition to occur.

 

4.3.2If this agreement is rescinded in accordance with clause 4.3.1 or by mutual
written consent of the Parties, this agreement shall cease to have force and
effect and shall not create any binding obligation between the Parties except
that (i) this clause 4.3, clause 0 (Confidentiality and press releases),
clause Section 3.1(a) (Seller’s Guarantor and indemnification), clause 16
(Transfer taxes and costs, costs of advisors), clause 17 (Notices) and clause 18
(Miscellaneous) shall remain in force and effect and (ii) no Party shall have
any claim under this agreement of any nature whatsoever against the other Party
except in respect of any rights and liabilities which have accrued before
termination or pursuant to any of the surviving clauses set forth in (i).

 



 21 

 

 

4.4Actions on and after the Closing Date

 

4.4.1At the Closing, the Parties shall, in the sequence set out below, take the
following actions (the Closing Actions):

 

(a)On the Business Day immediately before the Closing Date, the Purchaser shall
pay an amount equal to the Estimated Purchase Price minus the Capex Shortfall
Amount (if any) and the Compensatory Amount (if any), into the notarial
third-party account in the name of De Brauw Blackstone Westbroek N.V. and with
the account number set out in the Notary Letter (the Notary Account), with
reference to “Project Atlas”. Such amount due (A) must be credited to the Notary
Account on the Business Day immediately before the Closing Date and with value
of that date and (B) shall be held by the civil law notary Mr. M.G. Rebergen or
any other civil law notary of De Brauw Blackstone Westbroek N.V., or such
notary’s substitute (the Notary), and paid out from the Notary Account as set
out further below.

 

(b)On the Closing Date, the Notary shall, by not later than 10:00 a.m. CET,
confirm to the Parties and the Seller’s Guarantor in writing that an amount
equal to the Estimated Purchase Price minus the Capex Shortfall Amount (if any)
and the Compensatory Amount (if any) has been received into the Notary Account.

 

(c)Thereafter, the Seller or the respective Seller’s Affiliates on the one hand
and the respective Company on the other hand shall enter into the IT TSA and, as
the case may be, the Engineering Services Agreement.

 

(d)Thereafter, executed, and to the extent required by the Notary compliant with
any additional requirements, powers of attorney substantially in the form
attached hereto as Annex 4.4.1(d) (Power of Attorney for Deed of Transfer; Deed
of Transfer) (each such power of attorney a Power of Attorney) shall be
delivered to the Notary by each of the Seller, the Purchaser and the Company,
thereby authorizing the Notary to execute, on their behalf, the notarial deed of
transfer of the Shares, substantially in the form attached hereto as Annex
4.4.1(d) (Power of Attorney for Deed of Transfer; Deed of Transfer) (the Deed of
Transfer).

 

(e)Immediately thereafter, the Seller shall deliver to the Notary the original
shareholders register of the Company.

 

(f)Immediately thereafter, the Seller shall deliver to the Purchaser:

 



 22 

 

 

(i)duly executed resignation letters, effective at the execution of the Deed of
Transfer, of Dennis C. Pike and Jeffrey L. Kersten as members of the management
board of the Company in the form set out in Annex 4.4.1(f)(i) (Resignation
Letters);

 

(ii)a duly executed written resolution of the general meeting of the Company to
grant full discharge to Robert M. Forterie, Dennis C. Pike, Jeffrey L. Kersten
and Timo J. van Rijn as members of the management board of the Company effective
as per the execution of the Deed of Transfer;

 

(iii)one (1) original copy of a certificate signed by the Seller, bearing the
date of the Closing Date, stating that the Closing Condition set out in
clause 4.2.1(b) is satisfied;

 

(iv)all books and records of the Company to the extent they are not already in
its possession or under its control, except where such delivery would conflict
with statutory retention obligations under applicable law and provided that the
Seller shall have the right to retain copies of such books and records; and

 

(v)one (1) duly signed original copy of the Leakage Certificate.

 

(g)Immediately thereafter, the Loan Seller shall assign the Intercompany Loan to
the Purchaser by means of execution of an assignment agreement in respect of the
Intercompany Loan (the Assignment Agreement).

 

(h)Thereafter, the Seller shall transfer the Shares to the Purchaser by means of
execution of the Deed of Transfer by the Notary on behalf of the Seller, the
Purchaser and the Company.

 

(i)Thereafter, the Notary shall update the shareholders register of the Company
to reflect the transfer of the Shares by the Seller to the Purchaser.

 



 23 

 

 

(j)Finally, after all Closing Actions have been performed, the Parties shall
execute (at least in duplicate) a closing memorandum substantially in the form
attached hereto as Annex 4.4.1(j) (Closing Memorandum) (the Closing Memorandum),
confirming the satisfaction or waiver, as the case may be, of the Closing
Conditions and the performance of the Closing Actions (subject only to the
payment of the Estimated Purchase Price to the Seller and the Loan Seller and
the further actions by the Notary as set out in clause 4.4.2 below). For the
avoidance of doubt, the legal effect of the Closing Memorandum shall be limited
to serving as evidence that all Closing Conditions have been satisfied or waived
and all Closing Actions have been performed and that the Closing has occurred,
but the execution of the Closing Memorandum shall not limit or prejudice the
rights of the Parties arising under this agreement or under applicable law.

 

4.4.2By not later than 2:00 p.m. CET on the first Business Day following the
Closing, the Notary shall:

 

(a)pay the Estimated Purchase Price as reduced, as the case may be, by the Capex
Shortfall Amount and the Compensatory Amount as set forth in the Final Estimated
Statement, to the Seller into the Seller’s Account and to the Loan Seller into
the Loan Seller’s Account;

 

(b)shall confirm to the Parties in writing that such aforementioned amounts have
been paid into the Seller’s Account and the Loan Seller’s Account;

 

(c)attach such confirmation to the Closing Memorandum and provide authenticated
copies of the Closing Memorandum with such attachment to each of the Parties;

 

whereby, for the avoidance of doubt, the actions of the Notary set out in this
clause 4.4.2 shall not be subject to any (pre-)conditions whatsoever, other than
the Notary having performed the required insolvency checks in respect of the
Seller and having assured himself, prior to making the payment under
clause 4.4.2(a) above into the Seller’s Account and into the Loan Seller’s
Account, that the actions required for transfer as set out in the Notary Letter
have been taken.

 

4.4.3Further details of the notarial process set out in clauses 4.4.1 and 4.4.2
above are set out in the draft notarial letter attached to this agreement as
Annex 4.4.3 (Notary Letter) (the Notary Letter). As soon as reasonably
practicable after the Signing Date and no later than two (2) Business Days
before the consummation of the transactions is envisaged to take place pursuant
to clause 4.1 above, the Parties shall finalize the Notary Letter to confirm the
flow of funds at Closing. On or one (1) Business Day prior to the Closing Date,
the Parties shall, and the Purchaser shall procure that its financing bank(s)
shall, execute the Notary Letter. The Notary Letter shall, where inconsistencies
arise with this agreement, have precedence over this agreement.

 



 24 

 

 



5.Effective Date Statement/Settlement Payments

 



The Parties shall determine the final Purchase Price, and settle any difference
between the Estimated Purchase Price and the final Purchase Price, in accordance
with the principles and procedures set forth in clause 3.2.2, clause 3.3 and
Annex 5 (Effective Date Statement/Settlement Payments).



 

6.Seller Parties’ guarantees

 

6.1Form and scope of the guarantees

 

The Seller and, with regard to clauses 6.2.1(c), (d), (e), (f), (g), the Loan
Seller and the Seller’s Guarantor and, with regard to clause 6.2.2 below, the
Loan Seller only, and, with regard to clause 6.2.3(d), the Seller’s Guarantor
only, hereby guarantee to the Purchaser, subject to the requirements and
limitations provided for in clause 7 (Remedies for breach by Seller or Loan
Seller) below or otherwise in this agreement, by way of an independent promise
of guarantee (selbständiges Garantieversprechen) within the meaning of sec. 311
para. 1 of the German Civil Code (BGB) that the following statements are true
and correct as of the Announcement Date, and, unless explicitly provided
otherwise in this clause 6, on the Signing Date and on the Closing Date. The
Parties agree and explicitly confirm that the guarantees in this clause 6 shall
neither be qualified and construed as quality guarantees concerning the object
of the purchase (Garantien für die Beschaffenheit der Sache) within the meaning
of sec. 443, 444 of the BGB nor as quality agreements
(Beschaffenheitsvereinbarungen) within the meaning of sec. 434 para. 1
sentence 1 of the BGB and that sec. 444 of the BGB (with respect to its
provisions regarding quality guarantees concerning the object of the purchase
(Garantien für die Beschaffenheit der Sache)) shall not and does not apply to
the guarantees contained herein.

 

6.2Guarantees

 

6.2.1Corporate matters, authority and valid obligations

 

(a)The statements in clause 1 (Corporate structure) regarding each of the Group
Companies are true and correct. Each of the Group Companies has been duly
incorporated and is validly existing under the laws of their respective
jurisdictions. Annex 6.2.1(a) (List of Articles of Association (or equivalent
documents) of the Group Companies) contains a correct list of the current
articles of association (or equivalent documents) of each of the Group
Companies.

 



 25 

 

 

(b)The Group Companies’ Shares have been validly issued, are fully paid in,
either in cash or in kind, and have not been repaid. They are free from any
encumbrances or other rights of third-parties. The Group Companies’ Shares
constitute the whole of the issued share capital and voting rights of the
respective Group Companies and none of the Group Companies has approved any
resolution to issue any other securities or shares in any of the Group
Companies. There are no pre-emptive rights, options, voting arrangements or
other rights of third-parties (exercisable now or in the future and whether
contingent or not) to acquire or call for the issue of any of the Group
Companies’ Shares, in each case except under statutory law or under the articles
of association or equivalent documents or the agreements listed in
Annex 6.2.1(a) (List of Articles of Association (or equivalent documents) of the
Group Companies).

 

(c)Each of the Seller Parties has been duly incorporated and is validly existing
under the laws of the jurisdiction of its organization.

 

(d)The execution and performance by each of the Seller Parties of this agreement
and the consummation of the transactions contemplated by this agreement are
within the corporate powers of each of them and have been duly authorized by all
necessary corporate action on part of the Seller Parties. Clause 2.4.1 shall
remain unaffected. No authorization or consent by a governmental entity or other
third-party is required to be made or obtained by any of the Seller Parties (and
not also by the Purchaser) prior to the Closing in connection with (i) the
entering into of this agreement, (ii) the performance of their respective
obligations hereunder or (iii) the consummation of any of the transactions
contemplated by this agreement.

 

(e)The execution and performance by each of the Seller Parties of this agreement
and the consummation of the transactions contemplated by this agreement do not
(i) violate their respective articles of association or by-laws, (ii) violate,
subject to the fulfillment of the Closing Condition set out in clause 4.2.1(a)
above, any applicable law, regulation, judgment, injunction or order binding on
the Seller Parties. There is no action, law suit, investigation or proceeding
pending against, or to the Seller’s Knowledge threatened against, the Seller
Parties before any court, arbitration panel or administrative authority which in
any manner challenges or seeks to prevent, alter or delay the transactions
contemplated by this agreement.

 



 26 

 

 

(f)None of the Seller Parties and none of the Group Companies is insolvent or,
to the Seller’s Knowledge, subject to any bankruptcy, insolvency or equivalent
proceedings. With respect to any of the Seller Parties and Group Companies, no
circumstances exist which would require an application for any bankruptcy,
insolvency or equivalent proceedings in other jurisdictions, nor do any
circumstances exist according to any applicable bankruptcy or insolvency laws
which would justify the avoidance of this agreement.

 

(g)This agreement has been duly executed by each of the Seller Parties and, once
signed, this agreement will constitute legal, valid and binding obligations of
the Seller Parties, enforceable against each of them in accordance with its
terms.

 

6.2.2Intercompany Loan

 

The Loan Seller is the sole holder of the Intercompany Loan.

 

6.2.3Financial Information

 

(a)The Seller has delivered to the Purchaser certain financial information out
of the Tower International Group’s internal management information system as
attached hereto as Annex 6.2.3(a) (Financial Information) (the Financial
Information).

 

(b)The Financial Information and the Unaudited Financial Statements, as of the
date on which the respective information was or will be created prior to the
Closing Date, as the case may be, (i) are or will be derived from and are or
will be consistent in all material respects with the books and records of the
Group Companies and has or will have been prepared in all material respects in
compliance with the internal control procedures of the Group Companies as set
forth in Annex 6.2.3(a), (Financial Information) and (ii) are or will be
prepared in accordance with a standard that give a true and fair view of the
consolidated financial condition, cash flows, results of operations and change
in shareholders’ equity of the Group Companies, in each case as of the dates
thereof and for the periods referred to therein, in compliance with US GAAP.

 



 27 

 

 

(c)On the Announcement Date, there are no off-balance-sheet commitments as would
have to be disclosed in US GAAP financial statements, attributable to the Group
Companies which would, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the financial condition or results of
operations of the Group Companies, taken as a whole.

 

(d)The Seller’s Guarantor maintains a system of internal accounting controls as
described in its Form 10-K for the fiscal year 2017 which shall apply to the
Group Companies.

 

6.2.4Compliance with laws and permits

 

(a)To the Seller’s Knowledge, each of the Group Companies holds, and is in
compliance with, all material permits, authorizations and licenses which are
required, if any, under applicable public laws (öffentliches Recht) in order to
conduct its business as presently conducted in all material respects. To the
Seller’s Knowledge, such permits, authorizations and licenses are in full force
and effect and there are, as of the Announcement Date, no implications or
threats of any revocation or restriction or subsequent orders (nachträgliche
Anordnungen) relating to any of them which would, individually or in the
aggregate, reasonably be likely to materially affect the respective businesses
of the Group Companies after the Closing Date.

 

(b)The Seller’s Guarantor has instituted policies and procedures designed to
ensure compliance by the Group Companies with the US Foreign Corrupt Practices
Act of 1977, as amended (Anti-Bribery Law). To the Seller’s Knowledge, the Group
Companies have complied in all material respects with such procedures and none
of the Group Companies nor any persons acting on behalf of any of the Group
Companies has committed a violation of any Anti-Bribery Law.

 



 28 

 

 

6.2.5Public Aid

 

To the Seller’s Knowledge, none of Tower Automotive Holding GmbH and Tower
Automotive Presswerk Zwickau GmbH is in breach or default under the terms and
conditions of the public aid granted by Sächsische AufbauBank – Förderbank on
25 February 2014 under the joint scheme for improving regional economic
structures (Gemeinschaftsaufgabe “Verbesserung der regionalen
Wirtschaftsstruktur”) (the Public Aid) which would entitle Sächsische AufbauBank
– Förderbank to withdraw the Public Aid, including, but not limited to: (x) the
plan to expand the Tower Automotive Presswerk Zwickau GmbH facility (including
the acquisition of new forming technology and the creation of fifty-seven (57)
permanent employment positions and one (1) trainee position) has been
implemented prior to 13 March 2016, (y) the Public Aid has not been received due
to fraud, threat, bribery or materially incorrect or incomplete information, and
(z) the new forming technology is still used and there are at least four hundred
and four (404) permanent employee and nine (9) trainee positions at the Tower
Automotive Presswerk Zwickau GmbH facility. To the Seller’s Knowledge,
Sächsische AufbauBank – Förderbank has not threatened in writing to withdraw the
Public Aid and the consummation of the Closing will not trigger the withdrawal
of the Public Aid or the amendment or acceleration of any material provision
under the terms and conditions of the Public Aid, including, for the avoidance
of doubt, as a result of the direct and indirect change of control of the Group
Companies.

 

6.2.6Employment matters

 

(a)To the Seller’s Knowledge, Annex 6.2.6(a) (Collective Bargaining Agreements)
contains, as of the Announcement Date, a true and correct list of all material
collective bargaining agreements and works agreements by which any of the Group
Companies, as of the Announcement Date, is bound. A collective bargaining
agreement or works agreement shall be “material” for the purposes of this
agreement if it triggers direct future financial obligations of EUR 50,000.00
(in words: fifty thousand euros) or more per financial year.

 

(b)Annex 6.2.6(b) (Key Employees) contains, as of the Announcement Date, a true
and correct list of all employees and managing directors of the Group Companies
who form part of the so-called European Leadership Team (such employees
collectively the Key Employees and each a Key Employee). Except as set forth in
Annex 6.2.6(b) (Key Employees), as of the Announcement Date, none of the Key
Employees has given notice of termination of his or her employment or is under
notice of dismissal or had his or her employment terminated without notice. To
the Seller’s Knowledge, no Key Employee communicated in writing his or her
intention to terminate his or her employment relationship.

 



 29 

 

 

(c)Annex 6.2.6(c) (Labor Disputes) contains, as of the Announcement Date, a true
and correct list of all pending (rechtshängig) labor disputes with employees and
former employees and managing directors with respect to each of the Group
Companies and – to the Seller’s Knowledge – labor disputes against the Group
Companies which have been threatened in writing, in each case with an (expected)
amount in dispute in excess of EUR 50,000.00 (in words: fifty thousand euros).
No material claims for remuneration or working time adjustments and no claims
under the German Equal Treatment Act (AGG) and similar claims in other
jurisdictions exist on the part of employees or former employees.

 

(d)Each of the Group Companies is in compliance with all applicable labor laws,
including notably working time regulations, functioning of employee
representation bodies, negotiations with unions, use of temporary workers and
contractual relationships with subcontractors, and is not engaged in any unfair
labor practices, except where non-compliance with such labor laws is not
reasonably likely to have a material adverse impact on the Tower Europe Group as
a whole.

 

6.2.7Real Property

 

(a)Annex 6.2.7(a) (List of Real Property) contains a true and correct list of
all real property rights equivalent to real property (Grundstücke und
grundstücksgleiche Rechte) to which the Group Companies hold title or rights of
use (the Real Property).

 

(b)Any other real property used by the Group Companies but not listed in Annex
6.2.7(a) (List of Real Property) is not material for the nature or extent of the
operation of the business of the Group Companies as conducted on the
Announcement Date.

 

(c)Except as set forth in Annex 6.2.7(c) (Real Property notice or claim), no
written notice has been received from any governmental entity or any
third-party, and there is no claim from any governmental entity or any
third-party pending against any of the Group Companies concerning the Real
Property, including, but not limited to, the twenty-six (26) buildings and
thirty-five (35) items of land recorded as plots of the register “C” with total
area of 111,015 m² registered in ownership certificate No. 2921, maintained by
the District Office Bratislava, cadastral department, for the district: Malacky,
municipality: Malacky, cadastral area: Malacky. There is no outstanding claim,
judgment, order, decree, arbitral award or similar decision of a court, tribunal
arbitrator or governmental agency materially adversely affecting the Real
Property.

 



 30 

 

 

6.2.8Litigation

 

(a)There are no law suits, court actions or similar proceedings before a court
of justice, arbitration panel or an administrative authority on the Announcement
Date pending (rechtshängig) or, seriously threatened in writing against any of
the Group Companies involving an amount in dispute (Streitwert) exceeding
EUR 400,000.00 (in words: four hundred thousand euros) in each individual case.

 

(b)As of the Announcement Date, none of the Group Companies is subject to any
judgment, order, decree, arbitral award or decision of a court, tribunal
arbitrator or governmental agency which would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Group Companies,
taken as a whole, or that imposes any material limitation on the ability of any
of the Group Companies to operate its business as presently conducted.

 

6.2.9Ordinary course of business

 

Except as set forth in Annex 6.2.9 (Deviations from Ordinary Course of Business
of Group Companies), as from 1 January 2018 until the Announcement Date, the
business operations of the Group Companies have been conducted in the ordinary
course of business and substantially in the same manner as before, and none of
the actions prohibited by clauses 10.3.2(d) and 10.3.2(e) have taken place.

 

6.2.10Taxes

 

As of the Announcement Date:

 

(a)all material Tax Returns required to be filed by the Group Companies with any
Tax Authority with respect to any Pre-Effective Date Tax have been timely filed;

 

(b)the Group Companies have timely paid all Pre-Effective Date Taxes shown as
payable by them in a valid and enforceable Tax assessment notice issued by a Tax
Authority or on a Tax Return regarded as a Tax assessment filed by a Group
Company except for Taxes to the extent contested in good faith;

 

(c)no court proceedings and, as of 15 November 2018 and to the Seller’s
Knowledge, no material Tax audits are currently pending or have been threatened
in writing with respect to any Pre-Effective Date Tax of the Group Companies or
a particular Group Company;

 



 31 

 

 

(d)there are no rulings or requests for rulings by any Group Company which could
materially adversely affect the Taxes of the Group Companies for any period
after the Closing Date; and

 

(e)no agreement the primary focus of which is Taxes was entered into by a Group
Company in consequence of which Group Companies are or may be, after the Closing
Date, held liable for or to indemnify any person other than a Group Company in
respect of any Tax which is primarily or directly chargeable against or
attributable to any person other than the Group Companies (the Tax Allocation
Agreement).

 

The abovementioned guarantees are the only ones given in relation to Tax or any
related claims, liabilities or other matters (Tax Matters) and no other warranty
is given in relation to Tax Matters. For the avoidance of doubt, this does not
preclude claims under clause 8 (Tax indemnity).

 

6.2.11Material contracts

 

(a)Annex 6.2.11 (Material Contracts) contains, as of the Announcement Date, a
true and correct list of all the contracts, including all amendments or
modifications thereto, to which any of the Group Companies is a party that is
one of the following types of contracts (collectively, the Material Contracts):

 

(i)any joint venture, partnership, shareholder or cooperation agreements
relating to the Group Companies which are of material importance for the Tower
Europe Group as a whole;

 

(ii)rental and lease agreements which relate to the Real Property;

 

(iii)license agreements (whether as licensor or licensee) regarding any
intellectual property rights or know-how material for the business of the Group
Companies (other than license agreements for application software, entered into
in the ordinary course of business);

 

(iv)agreements with distributors, sales agents and other resellers or sales
representatives who each account for more than two (2) per cent of the
consolidated sales of the Group Companies (based on the Company’s consolidated
sales in 2017); and

 



 32 

 

 

(v)any third-party loan or credit agreement, hedging or swap agreement, security
agreement, mortgage, pledge or other contract or instrument evidencing financial
indebtedness of any of the Group Companies in excess of EUR 1,000,000.00 (in
words: one million euros).

 

(b)A correct and complete copy of each Material Contract as currently effective
has been provided to the Purchaser in the Data Room, to the extent any such
incorrectness or incompleteness would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Group Companies,
taken as a whole.

 

(c)To the Seller’s Knowledge, and except as set forth in Annex 6.2.11 (Material
Contracts), none of the Group Companies is bound by a change of control
(excluding customer contracts), exclusivity, most-favored nation or any right
having a similar effect which would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Group Companies,
taken as a whole.

 

6.2.12Major customers

 

Annex 6.2.12 (Major customers) sets forth as of the Announcement Date a true and
correct list of each customer of the Tower Europe Group which contributed more
than five per cent (5%) to the Tower Europe Group’s annual revenues in either of
the calendar years 2016 and 2017.

 

6.2.13Business

 

To the Seller’s Knowledge, none of the Group Companies is excluded or restricted
from manufacturing or developing body-structure stampings, class A stampings,
hot-formed structures and complex welded assemblies for third-party customers by
exclusivity or non-competition or similar contractual obligations.

 

6.2.14Environmental matters

 

(a)To the Seller’s Knowledge, no property currently owned, occupied or operated
by any of the Group Companies (including soils, subsoils, groundwater, surface
water, indoor air, buildings or other structures) is contaminated with any
substance that is: (i) listed, classified or regulated as hazardous pursuant to
any environmental law, any occupational health and safety law or public health
law; (ii) any petroleum product or by-product, asbestos-containing material,
lead-containing paint, polychlorinated biphenyls, radioactive material or radon;
or (iii) any other substance that is the subject of regulatory action by any
governmental entity in connection with any environmental law, any occupational
health and safety law, or public health law due to its potential hazardousness
(Hazardous Substance), and there has been no releases of Hazardous Substances by
any of such Group Companies.

 



 33 

 

 

(b)Seller’s liability under this clause 6.2.14 shall be limited to environmental
liabilities relating to Hazardous Substances which are incurred by the Purchaser
after the Closing Date arising out of any investigation, monitoring or
remediation measures in relation to Hazardous Substances resulting from:

 

(i)any enforceable order, decree or request issued by a competent governmental
authority against the Purchaser; or

 

(ii)a remediation contract agreed between the Purchaser and any competent
governmental authority with the consent of the Seller, such consent not to be
unreasonably delayed, conditioned or withheld; or

 

(iii)any private party claim or notification (including by employees, neighbours
or local non-governmental entities); or

 

(iv)an imminent danger to human health or life or to the environment; or

 

(v)discovery of Hazardous Substances during the operation of the business of the
Group Companies in the ordinary course consistent with past practices of the
Seller; or

 

(vi)any inadvertent discovery of contamination in the course of any customer
driven major expansion, repair or maintenance.

 

(c)Any liability of the Seller under this clause 6.2.14 is excluded if and to
the extent that an environmental liability is incurred in connection with (i)
any activity after the Closing Date that is not substantially in accordance with
past practice, in particular any material change of use or cessation of business
operations; or (ii) the coming into force of, or the change in, any laws after
the Closing Date.

 



 34 

 

 

6.3No other Seller’s guarantees

 

6.3.1The Purchaser explicitly acknowledges to purchase and acquire the Shares
and the Business associated therewith in the condition they are in on the
Announcement Date based upon its own inspection, examination and determination
with respect thereto, and to undertake the acquisition based upon its own
inspection, examination and determination without reliance upon any express or
implied representations, warranties or guarantees of any nature made by the
Seller except for the guarantees explicitly given by the Seller under this
agreement.

 

6.3.2Without limiting the generality of the foregoing, the Purchaser
acknowledges that the Seller gives no representation, warranty or guarantee with
respect to:

 

(a)any projections, estimates or budgets delivered or made available to the
Purchaser of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component
thereof) or the future business operations of the Group Companies; and

 

(b)any Tax Matters except as provided for in clause 6.2.10.

 

6.4Seller’s Knowledge

 

In this agreement, the knowledge of the Seller (the Seller’s Knowledge) shall
solely encompass the actual knowledge within the scope of their respective
responsibility at their employing entity, as of the Announcement Date, of
Jeffrey L. Kersten, Pär O. Malmhagen, Nanette Dudek, Andreas Meyer and Gerrit
Kotterman.

 

7.Remedies for breach by Seller or Loan Seller

 

7.1General/recoverable damages

 

7.1.1In the event of:

 

(a)any breach of any of the guarantees pursuant to clause 6 (Seller Parties’
guarantees) above; or

 

(b)any breach by the Seller, the Loan Seller or the Seller’s Guarantor of any of
their respective covenants or obligations contained in this agreement (except
for covenants or obligations pursuant to clause 8 (Tax indemnity) below);

 



 35 

 

 

(each, a Breach),

 

the Seller shall put the Purchaser or, at the request of the Purchaser (but, for
the avoidance of doubt, without any of them accruing any rights or claims which
they would not already otherwise have out of or in connection with this
agreement), any Group Company (the Purchaser Indemnified Parties), into the
position such Purchaser Indemnified Parties would have been in had no Breach
occurred (restitution in kind – Naturalrestitution). If the Seller is unable to
provide restitution in kind within three (3) months after having been notified
by the Purchaser of the Breach, the Seller shall pay to the Purchaser the amount
of monetary damages (Schadenersatz in Geld) as would be necessary to hold
harmless the Purchaser Indemnified Party from and against any and all Damages
suffered or incurred by any of them as a result of the Breach. For purposes of
this agreement, Damages shall mean all actual damages (including, from the point
of view of an objective third-party, foreseeable consequential damages
(Folgeschäden) and foreseeable indirect damages, but excluding losses of profits
(entgangener Gewinn), internal administration and overhead costs) incurred by
the Purchaser Indemnified Parties.

 

7.1.2The Seller shall not be liable for, and the Purchaser shall not be entitled
to claim for, any Damages of the Purchaser Indemnified Parties under or in
connection with this agreement:

 

(a)if the matter to which the Claim relates is (i) specifically provided for in
the Financial Information or in the financial statements for the fiscal year
ending on 31 December 2017 of any of the Group Companies and (ii) sufficiently
detailed to identify the nature of the corresponding Loss, and up to the amount
of such provision;

 

(b)up to the amount of such Damages that are covered by the proceeds of an
insurance policy actually received by the Purchaser Indemnified Parties;

 

(c)if any of the Purchaser Indemnified Parties after the Closing Date has
voluntarily participated in causing (mitverursacht) such Claim within the
meaning of sec. 254 para. 1 of the BGB or has failed to comply with its duty
(Obliegenheit) to mitigate Damages pursuant to clause 7.6 (Mitigation) below, in
which case the Seller shall not be liable for the portion of such Damage that
could have been avoided had the Purchaser complied with such mitigating duties;
or

 



 36 

 

 

7.1.3Where the Seller has made a payment to the Purchaser in relation to any
Claim and, after reception of such payment, the Purchaser actually recovers
(whether by insurance, payment, discount, credit, relief or otherwise) from a
third-party a sum which indemnifies or compensates the Purchaser Indemnified
Parties (in whole or in part) in respect of the Damage which is the subject of
the Claim, the Purchaser shall pay to the Seller as soon as reasonably possible
after receipt, an amount equal to (i) the amount recovered from the third-party
less any reasonable costs and expenses incurred in obtaining such recovery, or
(ii) if less, the amount previously paid by the Seller to the Purchaser (taking
into account the threshold set forth in clause 7.2).

 

7.2De Minimis Amount, Threshold

 

The Purchaser shall only be entitled to any claim in respect of a Breach (a
Claim) to the extent each individual Claim exceeds an amount of EUR 300,000.00
(in words: three hundred thousand euros) (provided, however, that for the
purpose of determining whether a Claim is de minimis, several Claims arising out
of similar or related matters, facts, events or circumstances shall be
aggregated and deemed to form one single Claim – the De Minimis Amount) and the
aggregate amount of all such individual Claims exceeds EUR 3,000,000.00 (in
words: three million euros) (the Threshold). For the avoidance of doubt, in the
event the Threshold is exceeded, the Purchaser is entitled to recovery for all
Damages (excluding any De Minimis Amount) and not just the excess amount. The De
Minimis Amount and the Threshold shall not apply with respect to the liability
of the Seller under clause 3.3 (Seller’s payment for Leakage), clause 6.2.1
(Corporate matters, authority and valid obligations), clause 6.2.14
(Environmental matters) (with respect to the Threshold only), clause 7.10
(Zwickau specific indemnity), clause 8 (Tax indemnity), clause 10.3 (No
deviation from ordinary course of business; no Leakage), clause 10.3.5 (Pre-Sale
Restructuring), clause 10.8 (Non-competition) and clause 10.10 (Capital
expenditures). Notwithstanding the foregoing, with respect to the liability of
the Seller under clause 6.2.14 (Environmental matters), the Parties agree that
the applicable Threshold shall be EUR 2,000,000.00 (in words: two million
euros), it being specified that, once such Threshold is exceeded, any Damages to
be recovered by the Purchaser:

 



 37 

 

 

(a)between EUR 0.00 (in words: zero euros) and EUR 5,000,000.00 (in words: five
million euros) (exclusive) shall be equally borne between the Seller and the
Purchaser;

 

(b)for the portion between EUR 5,000,000.00 (in words: five million euros) and
EUR 10,000,000.00 (in words: ten million euros) (exclusive) shall be borne
exclusively by the Seller; and

 

(c)in excess of EUR 10,000,000.00 (in words: ten million euros) shall be borne
exclusively by the Purchaser.

 

7.3Overall scope of Seller’s liability pursuant to this agreement

 

Subject to the following sentences, the Seller’s aggregate liability under this
agreement shall be limited to EUR 35,000,000.00 (in words: thirty-five million
euros) (the Liability Cap). With regard to claims pursuant to clause 8 (Tax
indemnity) below, the Seller’s aggregate liability shall be limited to
EUR 50,000,000.00 (in words: fifty million euros). The Liability Cap shall not
apply with respect to any Claims made pursuant to clause 3.3 (Seller’s payment
for Leakage), clause 6.2.1 (Corporate matters, authority and valid obligations),
clause 6.2.14 (Environmental matters), clause 7.10 (Zwickau specific indemnity),
clause 10.3 (No deviation from ordinary course of business; no Leakage),
clause 10.3.5 (Pre-Sale Restructuring), clause 10.8 (Non-competition) and
clause 10.10 (Capital expenditures); provided, however, that the overall
liability of the Seller under this agreement shall in no event exceed the
Purchase Price.

 

7.4Exclusion of claims due to Purchaser’s knowledge

 

7.4.1In preparation of the Transaction, a virtual data room operated by
Intralinks, Inc. made available to the Purchaser and its advisors in the time
period from 9 September until 17 November 2018 (the Data Room), a Q&A process
with the Seller and the Group Companies in the same time period (the Q&A
Process), as well as the management presentation held on 25 September 2018 (the
Management Presentation; the Management Presentation, the Data Room and the Q&A
Process together referred to as the Disclosed Information).

 



 38 

 

 

7.4.2The Purchaser shall not be entitled to bring any Claim for any Breach of
guarantees of the Seller or the Loan Seller, as applicable, pursuant to clause 6
(Seller Parties’ guarantees) if the underlying facts or circumstances on which
such Claim is based were Known by the Purchaser as of the Announcement Date,
taking into account that the Purchaser, prior to entering into this agreement,
has been given the opportunity to a review of the condition and status of the
Group Companies and their respective businesses from a commercial, financial and
legal perspective; it being specified however, for the avoidance of doubt, that
the Unaudited Financial Statements have not been made available to the Purchaser
prior to the Announcement Date. Shall be considered as “Known” by the Purchaser,
facts and circumstances that could reasonably be concluded from the Disclosed
Information, as well as facts and circumstances that were expressly identified
in this agreement or its exhibits. Any facts and circumstances shall be deemed
“to be reasonably be concluded from the Disclosed Information”, if the
disclosure was made in a manner that (i) the significance of the respective
information disclosed could have reasonably been appreciated by the Purchaser on
the face of the respective document and (ii) the disclosure was not misleading.
Facts and circumstances Known by the Purchaser’s managing directors, advisors
and those of its employees who were engaged in carrying out the due diligence
examination undertaken with regard to entering into this agreement shall be
imputed to the Purchaser. This clause 7.4.2 shall not apply with respect to any
claims made pursuant to clause 3.3 (Seller’s payment for Leakage), clause 6.2.1
(Corporate matters, authority and valid obligations), clause 6.2.14
(Environmental matters), clause 7.10 (Zwickau specific indemnity), clause 10.3
(No deviation from ordinary course of business; no Leakage), clause 10.3.5
(Pre-Sale Restructuring), clause 10.8 (Non-competition) and clause 10.10
(Capital expenditures).

 

7.4.3Ten (10) identical copies reflecting the contents of the Data Room on USB
have been produced by IntraLinks, Inc. and have been provided to the Seller and
the Purchaser on 19 November 2019, at 7:00 pm CET.

 

7.5Notification of Seller, procedure in case of third-party claims

 

7.5.1In the event of an actual or potential Breach, the Purchaser shall without
undue delay from becoming aware of the matter notify the Seller of such alleged
Breach in writing, describing the potential claim in reasonable detail and, to
the extent practicable, state the estimated amount of such Claim and give the
Seller the opportunity to remedy the Breach in accordance with clause 7.1.1
above (the Claim Notice).

 

7.5.2In the event that in connection with a breach of a guarantee under clause 6
(Seller Parties’ guarantees) above, except for clause 6.2.10 (Taxes) and
clause 8 (Tax indemnity) in application of which the procedure is described
under clause 8.6 (Tax proceedings after Closing), any claim or demand of a
third-party is asserted against any of the Purchaser Indemnified Parties, the
Claim Notice shall give the Seller the opportunity to fully participate, at its
own expense, from the beginning in all proceedings.

 



 39 

 

 

7.5.3If the Seller gives formal notice to the Purchaser of its willingness to
control a proceeding, which notice shall acknowledge that (i) the Seller has an
indemnification obligation under clause 6 (Seller Parties’ guarantees) and
clause 7 (Remedies for breach by Seller or Loan Seller) resulting from such
proceeding (but only on its merits, not in a specific amount) and (ii) to the
Seller’s Knowledge as of the time the notice is given, the exclusions provided
in clause 7.1.2 and 7.4 (Exclusion of claim due to Purchaser’s knowledge) are
not applicable in respect of such proceeding (the Acknowledgement Notice), the
Seller shall lead such proceeding on its own or through counsel of its choice
and at its expenses and the Purchaser shall fully cooperate and shall cause the
Group Companies and their representatives to: (i) promptly forward any
correspondence existing in written form and any information requests of a court
or the third-party in respect of such proceeding to the Seller for evaluation
and comments; (ii) give the Seller the opportunity to challenge and litigate
such proceeding; (iii) comply with any reasonable instructions given by the
Seller in relation to the conduct of such proceeding referred; (iv) upon
Seller’s request, promptly authorize, (by power-of-attorney and such other
documentation as may be necessary or appropriate) the designated representative
of the Seller to represent the Purchaser and the respective Group Companies in
the proceeding, provided that the Seller shall fully indemnify the Purchaser (or
any of the Group Companies, as applicable) for all costs (together with any
irrecoverable VAT thereon) reasonably and properly incurred by the Purchaser (or
any of the Group Companies) in connection with this designation; and (v) see
that no document or information related to proceeding is submitted to any court
or the third-party without the prior consent of the Seller in written form,
which shall not be unreasonably withheld. The Seller together with its
representative and advisers, shall act at all times, reasonably taking into
account the interest of the Group Companies, and exercise good faith judgment.
In no event shall the Seller be entitled to acknowledge or settle a claim or
permit any such acknowledgement or settlement without the Purchaser’s prior
written consent (which shall not be unreasonably withheld or delayed), unless
and solely to the extent it results in (A) a complete and unconditional release
of each of the Purchaser Indemnified Parties from any and all liabilities in
respect of such third-party claim, not involving any finding or admission of any
violation of law and (B) the Seller commits to fully indemnify the Purchaser for
the Damages with respect to such settlement.

 



 40 

 

 

7.5.4If the Seller gives formal notice to the Purchaser of its willingness to
control a proceeding but gives no Acknowledgement Notice (the Formal Notice),
the Parties shall mutually agree to appoint a law firm within ten (10) Business
Days from the receipt by the Purchaser of the Formal Notice (the Firm). Failing
to reach a mutual agreement, a Firm shall be appointed, upon request of either
Party, by the president of the local chamber of commerce in Frankfurt am Main,
Germany. The Firm so appointed shall be an internationally recognized firm and
must not have a conflict of interest in acting in this capacity. The Firm shall
act as an expert and not as an arbitrator and shall lead and control the
proceeding in the interest of both Parties for a period of two (2) months. If at
the end of the two (2) month period, the Firm determines that it is more likely
than 50% that (i) the Seller has an indemnification obligation under clause 6
(Seller Parties’ guarantees) or clause 7 (Remedies for breach by Seller or Loan
Seller) resulting from such proceeding and (ii) the exclusions provided in
clause 7.1.2 and 7.4 (Exclusion of claim due to Purchaser’s knowledge) are not
applicable in respect of such proceeding, the Seller shall have the lead on the
relevant proceeding according to clause 7.5.3. Such determination by the Firm
shall not affect the rights and obligations of the Parties under this clause 7
(Remedies for breach by Seller or Loan Seller) and shall only have an impact on
the conduct of the relevant proceeding. If the Purchaser has received a Formal
Notice in respect of a proceeding, the Purchaser shall give the Seller the
opportunity to challenge and litigate such proceeding at Seller’s costs, if such
proceeding would otherwise become non-appealable until the Firm is formally
appointed pursuant to this clause 7.5.4.

 

7.5.5For the avoidance of doubt, the Purchaser shall control the conduct of the
proceeding (i) if the Purchaser has not received an Acknowledgement Notice or a
Formal Notice or (ii) if the Purchaser has received a Formal Notice but the Firm
determined that it is less likely than fifty per cent (50%) that (A) the Seller
has an indemnification obligation under clause 6 (Seller Parties’ guarantees) or
clause 7 (Remedies for breach by Seller or Loan Seller) resulting from such
proceeding or (B) the exclusions provided in clause 7.1.2 and 7.4 (Exclusion of
claim due to Purchaser’s knowledge) are not applicable in respect of such
proceeding. Such determination by the Firm shall not affect the rights and
obligations of the Parties under this clause 7 (Remedies for breach by Seller or
Loan Seller) and shall only have an impact on the conduct of the relevant
proceeding. In no event shall the Purchaser be entitled to acknowledge or settle
a claim or permit any such acknowledgement or settlement without the Seller’s
prior written consent (which shall not be unreasonably withheld or delayed) to
the extent that such claims may result in a liability of the Seller under this
agreement.

 



 41 

 

 

7.5.6The Parties shall fully cooperate, and the Purchaser shall cause the Group
Companies and their representatives to fully cooperate, at their own expense,
with the respective other Party with respect to all proceedings. On request of
the Seller, the Purchaser shall in particular provide any document or
information which:

 

(a)can be useful for the Seller to avoid or mitigate any liability under this
clause 7 (Remedies for breach by Seller or Loan Seller), or to enforce a claim
under this clause 7 (Remedies for breach by Seller or Loan Seller); or

 

(b)can be required for accounting purposes (in particular reporting
requirements) of the Seller or its present or former direct or indirect
shareholders;

 

provided that the respective document or information is reasonably accessible
for one of the Group Companies or the Purchaser. The Purchaser shall procure
that the Group Companies store all records, documents and information relating
to the proceedings until the expiration of any applicable statute of
limitations.

 

7.5.7The Seller and any environmental expert retained by the Seller shall be
given access to the relevant properties (including the opportunity to
investigate the properties, e.g. taking of soil/groundwater samples) to the
extent that such access is reasonably required to assess any environmental
liability being incurred.

 

7.5.8To the extent that the Seller is in breach of a guarantee provided for
under clause 6 (Seller Parties’ guarantees) above, all costs and expenses
incurred by the Seller or the Purchaser in defending such claim shall be borne
by the Seller. If it turns out that the Seller was not in breach, any costs and
expenses reasonably incurred by the Seller in connection with the defense
(including advisors’ fees) shall be borne by the Purchaser and the Group
Companies. The Purchaser shall procure that the Group Companies fully comply
with their obligations under this clause 7.5.

 

7.5.9The failure of the Purchaser to comply with its obligations under
clause 7.5.1 shall not release the Seller from its respective obligations under
clause 6 (Seller Parties’ guarantees) above and this clause 7, except up to and
to the extent that the Seller is actually and materially prejudiced by such
failure.

 

7.6Mitigation

 

Sec. 254 of the BGB shall remain unaffected, i.e. the Purchaser is in particular
obliged to prevent the occurrence of any Damages that they may reasonably expect
to suffer in consequence of any Breach by the Seller, and to limit the scope of
any Damages incurred, to the extent possible.

 



 42 

 

 

7.7Limitation periods

 

All Claims for any Breach of guarantees of the Seller pursuant to clause 6
(Seller Parties’ guarantees) above shall become time-barred (verjähren) on the
second (2nd) year anniversary of the Closing Date, except for Claims based on a
Breach of the guarantees given under (i) clause 6.2.1 (Corporate matters,
authority and valid obligations) which shall become time-barred on the fifth
(5th) year anniversary of the Closing Date and (ii) clause 6.2.14 (Environmental
matters) which shall become time-barred on the third (3rd) year anniversary of
the Closing Date. Claims pursuant to clause 8 (Tax indemnity) shall become
time-barred in accordance with clause 8.8 (Limitations). All other claims
arising out of or in connection with this agreement shall become time-barred on
the third (3rd) year anniversary of the Closing Date. Sec. 203 of the BGB shall
not apply.

 

7.8Exclusion of further remedies

 

7.8.1To the extent permitted by law, any further claims and remedies other than
explicitly provided for under clauses 6 (Seller Parties’ guarantees) through 8
(Tax indemnity) of this agreement, irrespective of which nature, amount or legal
basis, are hereby expressly waived and excluded (except for actions for specific
performance or other equitable remedies), in particular, without limitation,
claims under pre-contractual fault (sec. 311 para. 2 and 3, 241 para. 2 of the
BGB (vorvertragliche Pflichtverletzung)), for breach of contract
(Pflichtverletzung aus dem Schuldverhältnis), on the basis of statutory warranty
provisions (gesetzlicher Gewährleistungsbestimmungen) or tort (unerlaubter
Handlung) as well as any and all other claims, which could, due to a withdrawal
(Rücktritt), challenging (Anfechtung), reduction of the purchase price
(Minderung) or any other reasons result in the termination (Beendigung),
invalidity (Unwirksamkeit) or winding up (Rückabwicklung) of this agreement, an
amendment of its content or a repayment or reduction of the Purchase Price,
unless such claim is based on fraud, willful act (vorsätzliche Handlung) or
fraudulent misrepresentation (arglistige Täuschung) of the Seller, the Loan
Seller or the Seller’s Guarantor, as applicable.

 

7.8.2Notwithstanding the foregoing, the Parties agree that the responsibility of
the Seller with respect to environmental matters shall be exclusively governed
by clause 6.2.14 (environmental matters) and that, except for the claim
expressly set forth in clause 6.2.14, no environmental matters shall give rise
to any claims by the Purchaser or any other third-party against the Seller on
any legal basis.

 



 43 

 

 

Any compensation claims against Seller pursuant to Section 24 (2) of the Federal
Soil Protection Act (Bundes-Bodenschutzgesetz – BBodSchG), Section 9 (2)
Environmental Damages Act (Umweltschadensgesetz) or comparable provisions under
the laws of any other jurisdiction or any similar compensation claims shall be
excluded. The Purchaser shall pass the exclusion of any such claims on to any
onward buyer or user of the relevant properties and shall ensure that any such
onward buyer or user waives any claims it may have against the Seller or any of
their legal successors.

 

7.9Payments

 

7.9.1The Seller shall pay to the Purchaser all amounts payable pursuant to this
clause 7, in immediately available funds, in accordance with the written
instructions of the Purchaser notified to the Seller by the Purchaser within
twenty (20) Business Days of the notice sent by the Purchaser to the Seller
stating the amount of the Claim or, if the Claim is contested by the Seller,
within fifteen (15) Business Days of an agreement between the Parties regarding
the amount of the Claim or of a final, binding and non-appealable decision
regarding the amount due pursuant to clause 18.2 (Disputes). The Purchaser shall
pay to the Seller all amounts payable pursuant to this clause 7, in immediately
available funds, in accordance with the written instructions of the Seller
notified to the Purchaser by the Seller within twenty (20) Business Days of the
notice sent by the Seller to the Purchaser stating the amount owed by the
Purchaser or, if the amount is contested by the Purchaser, within fifteen (15)
Business Days of an agreement between the Parties regarding the amount of the
claim or of a final, binding and non-appealable decision regarding the amount
due pursuant to clause 18.2 (Disputes).

 

7.9.2Any payment to be made pursuant to this agreement shall be treated as an
adjustment of the Purchase Price in the relationship between the Seller and the
Purchaser. Upon request of the Purchaser, any payments to be made under this
agreement by the Seller shall directly be effected to the relevant Group Company
as a capital contribution or loan on behalf of the Purchaser, provided that the
Purchaser holds the Seller harmless any negative effects and risks this may have
in comparison to a straight forward payment to the Purchaser.

 



 44 

 

 

7.9.3Any amount payable to any Party under clause 3.3 (Seller’s payment for
Leakage), clause 6 (Seller Parties’ guarantees), this clause 7 (Remedies for
breach by Seller or Loan Seller), clause 8 (Tax indemnity) and clause 9
(Purchaser’s guarantees) shall be made free and clear and without any deduction
or withholding for or on account of Taxes, save only as may be required by law.
If any deduction or withholding is required by law, such payment shall be
increased by the amount of such Tax withheld or deducted from the payment (net
of any corresponding Tax credits actually used) such that the amount the
recipient effectively receives is equal to the amount the recipient would have
received in the absence of such Taxes.

 

7.10Zwickau specific indemnity

 

The Parties acknowledge that certain individuals neighboring the premises of the
planned new logistics center on the newly acquired Real Property in Zwickau,
Germany (the Zwickau Facility) have filed complaints (Widersprüche) in the
course of the administrative proceedings against the construction permit
(Baugenehmigung) that Tower Automotive Presswerk Zwickau GmbH has received on
28 September 2018 (such complaints, together with any and all undisclosed or new
complaints filed prior to the Effective Date, the Zwickau Complaints).
Notwithstanding anything to the contrary contained herein, and in particular
clause 10.7 (Seller release), the Seller shall indemnify (entschädigen) and hold
harmless (schadlos halten) the Purchaser and the Group Companies from and
against any and all Damages that may arise out of (i) the legally mandatory
dismantling of any buildings or building structures or any other results of
construction action that have been undertaken at the Zwickau Facility, as a
result of such Zwickau Complaints, (ii) any law suits, court actions or other
proceedings with the respective neighbors (either directly or indirectly)
regarding such Zwickau Complaints, including reasonable attorney’s fees and
disbursements or any other processing costs or expenses, and (iii) any
neighboring agreements or comparable settlements entered into by the Purchaser
of the relevant Group Companies to settle any such Zwickau Complaints with the
consent of the Seller, which shall not be unreasonably withheld or delayed; in
each case of (i), (ii) and (iii) above, to the extent not already specifically
provided for in the Unaudited Financial Statements and up to the amount of such
provision. None of the limitations set forth in clause 7.2 (De Minimis Amount,
Threshold), clause 7.3 (Overall scope of Seller’s liability pursuant to this
agreement) and clause 7.4 (Exclusion of claims due to Purchaser’s knowledge)
shall apply to any indemnification due under this clause 7.10, provided,
however, that the Purchaser and the Group Companies can only raise claims under
this clause 7.10 if the aggregate of any Damages indemnifiable hereunder and
exceeding the respective provisions, if any, in the Unaudited Financial
Statements exceeds ten per cent (10%) of the overall costs, fees and expenses in
connection with the development and construction of the Zwickau Facility as
currently planned by the Group Companies (the Zwickau Costs) (for the avoidance
of doubt, in the event such threshold is exceeded, the Purchaser is entitled to
recovery for all Damages and not just the excess amount) and, provided further,
that the overall liability of the Seller under this clause 7.10 shall in no
event exceed the Zwickau Costs, estimated according to the Seller as of the
Announcement Date at approximately EUR 5,000,000.00 (in words: five million
euros). Clauses 7.5 (Notification of Seller, procedure in case of third-party
claims), 7.6 (Mitigation) and 7.7 (ii) (Limitation periods) shall apply mutatis
mutandis to the indemnity contained in this clause 7.10.

 



 45 

 

 

8.Tax indemnity

 

8.1Definitions

 

For the purposes of this agreement:

 

Affiliates shall mean the affiliated companies within the meaning of sec. 15 et.
seq. of the AktG.

 

CIT Group shall mean the fiscal unity (fiscale eenheid) existing between the
Seller and the Company for purposes of Dutch corporate income tax.

 

Pre-Effective Date Period shall mean any time period ending on or before the
Effective Date.

 

Pre-Effective Date Straddle Period shall mean the part of the Straddle Period
starting at the beginning of the first calendar day of the Straddle Period and
ending at the Effective Date.

 

Pre-Effective Date Tax (i) shall mean any Tax related to the Pre-Effective Date
Period and (ii) shall be – if the Effective Date deviates from the end of a
calendar year – calculated as if the last business and fiscal year
(Geschäftsjahr und Wirtschaftsjahr) starting prior to the Effective Date and the
respective tax assessment period (Veranlagungs- und Erhebungszeitraum) ceased at
the end of the Effective Date. The amount of Taxes attributable to the
Pre-Effective Date Straddle Period shall be calculated as follows:

 

(a)in the case of any Taxes based upon or related to income, sales, gross
receipts or any similar Tax base, the Pre-Effective Date Tax shall be deemed
equal to the amount that would be payable as if the Pre-Effective Date Period
were a separate Tax assessment period and as if the fiscal year of the relevant
Group Company ended on the Effective Date (“as-if-assessment”);

 



 46 

 

 

(b)without limiting the generality of (a) above, in the case of transfer Taxes
other than VAT (such as real estate transfer tax, stamp duty), any amounts
attributable to business transactions (Geschäftsvorfälle) that occur on or prior
to the Effective Date shall be a Pre-Effective Date Tax;

 

(c)without limiting the generality of (a) and (b) above, in the case of Taxes
other than Taxes mentioned under (a) and (b) above, the Taxes shall be allocated
on a pro rata temporis basis. The amount allocated to the Pre-Effective Date
Straddle Period shall be regarded as Pre-Effective Date Tax.

 

Pre-Effective Date Tax Refund shall mean any Tax Refund of a Pre-Effective Date
Tax (including, for the avoidance of doubt, any Tax Refund (in particular refund
of corporate income tax (Körperschaftsteuer), trade tax (Gewerbesteuer) and
withholding tax (Kapitalertragsteuer) received by Tower Automotive Holding GmbH
or any other Group Company as a result of or in connection with the ruling of
the German Federal Tax Court (Bundesfinanzhof) dated 7 September 2018, reference
no. I R 11/14).

 

Relevant Tax Proceeding shall mean any Tax Proceeding (i) relating fully or
partly to Pre-Effective Date Taxes or Pre-Effective Date Periods or (ii) which
gives rise or could give rise to obligations of the Seller under clause 6.2.10
(Taxes) or under this clause 8 (Tax indemnity) and/or rights under clauses 8.3.1
or 8.4.2.

 

Straddle Period shall mean a Tax assessment period starting on or prior to and
ending after the Effective Date.

 

Tax(es) shall mean any tax (Steuern) within the meaning of Section 3 para. (1)
to (3) of the German Tax Code (AO), tax related ancillary obligations
(steuerliche Nebenleistungen) within the meaning of Section 3 para. (4) of the
German Tax Code and social security contributions (Sozialversicherungsbeiträge)
or any equivalent tax, tax related ancillary obligations or social security
contributions under the laws of any other jurisdiction including, without
limitation to, income taxes, trade taxes, wage taxes, payroll taxes, stamp
duties, value added taxes, energy taxes, customs duties, real estate transfer
taxes as well as social security contributions (Sozialversicherungsbeiträge)
together with any interest, penalty, fine, special charge for late payment,
special charge for late filing levied according to German or any other
comparable applicable foreign law and regardless of whether the amount is owed
as primarily liable tax-payer, as secondary liability, as pre-payment or as a
joint or several liability, is assessed, to be withheld, to be disbursed or
payable by law. The term Tax shall include any liabilities from or payment under
a Tax Allocation Agreement. For the avoidance of doubt, Taxes shall not include
deferred Taxes and/or notional Taxes such as reductions of Tax loss
carry-forwards and/or back and future depreciation.

 



 47 

 

 

Tax Authority shall mean any competent governmental authority or public body in
charge of imposing or collecting any Tax.

 

Tax Benefit shall mean (i) Tax Refund, Tax credit and Tax saving, (ii) any Tax
item that can be carried forward and/or back to reduce any Tax and (iii) any
other Tax advantage, in each case caused by reciprocal effects
(Wechselwirkungen), e.g. resulting from the extension of depreciation periods or
higher allowances (Phasenverschiebung) or the transfer of items relevant for
Taxes into another period or year or the transfer of Tax items from one entity
to another entity.

 

Tax Proceeding shall mean any administrative and judicial proceeding or action
relating to Taxes including preparatory measures (e.g., Tax assessments, Tax
audits, objections, appeals, meetings and correspondence with any Tax Authority
and courts).

 

Tax Refund shall mean any effectively received and reasonably certain that it
will be retained payment of any Tax (including by way of refund, set-off or
deduction) made by a Tax Authority.

 

Tax Return shall mean any and all returns, declarations, reports, notices, or
forms relating to any Tax required to be filed under applicable Tax laws,
decrees or regulations to any Tax Authority.

 

VAT shall mean (i) any Tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (ii) any other tax of a similar nature, whether imposed in a Member State in
substitution for, or levied in addition to, such tax referred to in (i) above,
or imposed elsewhere.

 

The Seller, the Purchaser, the Party/Parties and the Group Companies shall have
the meaning as defined for the entire agreement, but shall – for the purpose of
this clause 8 – also include any legal successor.

 



 48 

 

 

8.2Tax Indemnification

 

8.2.1The Seller shall indemnify the Purchaser from any Pre-Effective Date Tax
due by any of the Group Companies after the Effective Date (a Tax
Indemnification Claim), but only if and to the extent, that:

 

(a)the Pre-Effective Date Tax has not been paid on or prior to the Effective
Date;

 

(b)neither the Purchaser, nor any Affiliates of the Purchaser including, after
the Closing, the Group Companies (i) are entitled to an indemnification,
reimbursement or any other kind of recovery with respect to the respective
Pre-Effective Date Tax against a party other than a Group Company or (ii) have
already received a corresponding indemnification payment;

 

(c)the Pre-Effective Date Tax is not caused or triggered by (i) any measure with
retroactive effect on the Pre-Effective Date Period initiated by the Purchaser
or the Group Companies after the Closing Date or (ii) any change of a Tax Return
relating to a Pre-Effective Date Tax or in the exercise of any Tax election
right for a Pre-Effective Date Period, unless required under mandatory law or
requested and approved in writing by the Seller following the Closing Date;

 

(d)the Pre-Effective Date Tax cannot or could not be avoided by offsetting
taxable profits against any Tax loss carrybacks or Tax loss carryforwards
created in the Pre-Effective Date Period;

 

(e)the Pre-Effective Date Tax does not correspond to or cannot be offset against
a Tax Benefit related to periods after the Effective Date which can also arise
at a different type of Tax and which is based on a circumstance having triggered
the Tax Indemnification Claim and occurring at the tier of a Group Company or at
the tier of the Purchaser or an Affiliate of the Purchaser; whereby it is
understood that the amount of the Tax Benefit, by which the Tax Indemnification
Claim shall be reduced, shall be equal to the aggregate of:

 

(i)the amount of all Tax Benefits (without discounting) that have already been
received (including, but not limited to, by way of set-off, deduction or Tax
credit) by a Group Company or at the tier of the Purchaser or an affiliate of
the Purchaser when the Tax Indemnification Claim would have fallen in principle
due pursuant to clause 8.2.2 (Tax Indemnification Due Date); plus

 



 49 

 

 

(ii)the net present value of all remaining Tax Benefits after the Tax
Indemnification Due Date, whereby the net present value shall be determined by
applying a discount rate of nine point one per cent (9.1%) per annum for the
period commencing on the Tax Indemnification Due Date until the time on which
the respective Tax Benefit is likely to occur and by assuming that the
respective Group Company, the Purchaser and its affiliates (as the case may be)
are taxed on a stand-alone basis, are sufficiently profitable and that Tax rates
as applicable on the Tax Indemnification Due Date apply for the entire relevant
period;

 

(f)this agreement does not provide otherwise that the Tax shall be borne by the
Purchaser;

 

(g)the Tax does not arise or is not increased as a result of a change in law
after the Effective Date; and

 

(h)the aggregate amount of all Pre-Effective Date Taxes paid by a Group Company
after the Effective Date and not already excluded under any provision of this
clause 8.2 above exceeds the aggregate amount of all Tax liabilities and Tax
accruals included in item “Accrued Liabilities” listed under “Net Working
Capital” in Annex 3.1.2 (Cash, Debt and Net Working Capital).

 

8.2.2A Tax Indemnification Claim shall become due and payable fifteen (15)
Business Days after the Seller has been notified in writing by the Purchaser
about the payment obligation and the corresponding payment date if any and has
received a copy of the underlying Tax assessment or payment order of the Tax
Authority (including sufficient documents and information to review and assess
the amount of the tax indemnification payment to be made including any
qualifications under clauses 8.2.1(a) through 8.2.1(h)), but in no case earlier
than three (3) Business Days prior to the date at which the Tax to be
indemnified is due and payable to the Tax Authority.

 

8.2.3If the Tax underlying the Tax Indemnification Claim is subsequently
reduced, the difference between the higher payment on the Tax Indemnification
Claim and the lower Tax amount shall be reimbursed by the Purchaser to the
Seller, including all interests related thereto, within fifteen (15) Business
Days after the reduction has become effective. Clause 8.3.2 below shall apply
mutatis mutandis.

 



 50 

 

 

8.3Tax Refunds

 

8.3.1The Purchaser shall – unless and to the extent the amount has already
excluded the indemnification pursuant to clause 8.2.1 above – reimburse to the
Seller any Pre-Effective Date Tax Refund effectively received (including by way
of set-off, deduction and Tax credit) by the Purchaser or any Group Company
after the Effective Date.

 

8.3.2The Purchaser shall, and shall procure that the Group Companies will (i)
promptly notify the Seller in writing of the receipt of any Pre-Effective Date
Tax Refund within the meaning of clause 8.3.1 above and (ii) at the Seller’s
request, deliver to the Seller, at the Seller’s expense, within six months
following the end of each calendar year a written statement of a German
certified accounting firm (Wirtschaftsprüfungsgesellschaft) to confirm that the
Purchaser has complied fully with its notification obligations under this
clause 8.3.2. Clause 8.6.4 below shall apply mutatis mutandis to such review or
investigation.

 

8.3.3Any amount payable to Seller pursuant to this clause 8.3 shall be due and
payable fifteen (15) Business Days after the Pre-Effective Date Tax Refund has
been refunded (including – but not limited to – by way of set-off or deduction)
to the Purchaser or one of the Group Companies. Clause 8.2.3 shall apply mutatis
mutandis regarding a subsequent reduction of a Pre-Effective Date Tax Refund
paid to the Seller.

 

8.4Reverse Indemnity

 

8.4.1The Purchaser shall pay to the Seller an amount equal to any Tax Benefit
occurring after the Effective Date at the level of any Group Company if and to
the extent:

 

(a)such Tax Benefit results from an increase of taxable income of any Group
Company regarding Pre-Effective Date Periods; and

 

(b)such increase does not result in an actual Tax payment of the respective
Group Company due to the fact that the taxable income of the respective Group
Company is attributed to or Taxes on such income are assessed against the Seller
or any other former direct or indirect shareholders of the respective Group
Company.

 

In respect of the calculation of such Tax Benefit, clause 8.2.1(e)(ii) second
half sentence shall apply mutatis mutandis.

 



 51 

 

 

8.4.2The Purchaser shall pay to the Seller an amount equal to the amount of
Taxes which are imposed on (i) the Seller or, (ii) any former direct or indirect
shareholder of any Group Company which are directly or indirectly caused or
triggered:

 

(a)by an increase of taxable income of any Group Company regarding Pre-Effective
Date Periods due to a change of law after the Effective Date; or

 

(b)by (i) any measure with retroactive effect on the Pre-Effective Date Period
initiated by the Purchaser or the Group Companies after the Closing Date or (ii)
any change of a Tax Return relating to a Pre-Effective Date Tax or in the
exercise of any Tax election right for a Pre-Effective Date Period, unless
required under mandatory law or requested and approved in writing by the Seller
following the Closing Date; or

 

(c)relating to taxable income of any Group Company regarding the period starting
on the Effective Date until the Closing Date.

 

8.4.3Clause 8.2.2 above shall apply mutatis mutandis to payment obligations
under this clause 8.4 (Reverse Indemnity).

 

8.5Cooperation on Tax matters

 

8.5.1In between the Announcement Date and the Closing Date, the Seller shall
procure that (i) Tax Returns of the Group Companies are prepared in accordance
with past practice and filed in a timely manner and (ii) all Taxes payable are
paid in a timely manner.

 

8.5.2Any Tax Return relating to any Relevant Tax Proceedings shall be subject to
the review and written consent of the Seller not to be unreasonably withheld.
The Purchaser shall procure that no such Tax Return is submitted to any Tax
Authority without approval of the Seller in written form not to be unreasonably
withheld. The Purchaser shall ensure that any Tax Return to be reviewed and
approved by the Seller will be sent to the Seller no later than thirty-five (35)
Business Days prior to the due filing date of the relevant Tax Return and that
all Taxes payable under such Tax Return are paid in a timely manner. The Seller
shall be deemed to have given its consent to any Tax Return furnished to the
Seller in a timely manner for review if the Seller has not provided any comment
with respect to the respective Tax Return to the Purchaser or the relevant Group
Company within thirty (30) Business Days following the receipt (Zugang) of the
respective Tax Return. If the Parties fail to reach an agreement on the content
of a Tax Return relating to the Pre-Effective Date Period, the respective Tax
Return shall be filed according to the instructions of the Seller, unless such
instructions do not comply with mandatory law. The procedure in this
clause 8.5.2 shall apply mutatis mutandis to any amendment of a Tax Return
relating to the Pre-Effective Date Period.

 



 52 

 

 

8.5.3The Purchaser shall or shall procure the Group Companies to (i) inform the
Seller of any material changes to be applied within a period of three (3) years
after the Closing Date to the transfer pricing policy that was in place within
the Group Companies at the Closing Date and (ii) give the Seller the opportunity
to provide comments on such contemplated material changes. For the avoidance of
doubt, the Purchaser shall fully control the management of the Group Companies’
transfer pricing policy for periods after the Closing Date and shall be free to
proceed or not to any change in respect of the Group Companies’ transfer pricing
policy after the Closing Date and to take or not into account any Seller’s
comments in respect thereof.

 

8.6Tax Proceedings after Closing

 

8.6.1The Purchaser shall (i) notify the Seller of any announcement and
commencement of a Relevant Tax Proceeding in written form promptly
(unverzüglich) after the Purchaser or any Group Company become aware of such
event and with all relevant factual information describing the object of the
Relevant Tax Proceeding to a reasonable level of detail and shall include copies
of any assessment, notice or other document received from any Tax Authority
related to the respective Tax, (ii) give the Seller the opportunity to fully
participate, at its own expense, from the beginning in all Relevant Tax
Proceedings, and (iii) upon request of the Seller, procure that the respective
Group Company uses its best efforts to achieve a deferred payment date for the
relevant Tax at Seller’s costs.

 



 53 

 

 

8.6.2If the Seller gives formal notice to the Purchaser of its willingness to
control a Relevant Tax Proceeding, which notice shall acknowledge that (i) the
Seller has an indemnification obligation under clause 6.2.10 (Taxes) or this
clause 8 (Tax indemnity) in respect of any Pre-Effective Date Tax resulting from
such Relevant Tax Proceeding (but only on its merits, not in a specific amount)
and (ii) to the Seller’s Knowledge as of the time the notice is given the
exclusions provided in clause 8.2.1 (except for 8.2.1(e)) are not applicable in
respect of such Relevant Tax Proceeding (the Tax Acknowledgement Notice), the
Seller shall lead such Relevant Tax Proceeding on its own or through counsel of
its choice and at its expenses and the Purchaser shall fully cooperate and shall
cause the Group Companies and their representatives to (i) promptly forward any
correspondence existing in written form and any information requests of a Tax
Authority or court in respect of such Relevant Tax Proceeding to the Seller for
evaluation and comments, (ii) give the Seller the opportunity to challenge and
litigate such Relevant Tax Proceeding, (iii) comply with any reasonable
instructions given by the Seller in relation to the conduct of such Relevant Tax
Proceeding referred, (iv) upon Seller’s request, promptly authorize, (by
power-of-attorney and such other documentation as may be necessary or
appropriate) the designated representative of the Seller to represent the
Purchaser and the respective Group Companies in the Relevant Tax Proceeding,
provided that the Seller shall fully indemnify the Purchaser (or any of the
Group Companies, as applicable) for all costs (together with any irrecoverable
VAT thereon) reasonably and properly incurred by the Purchaser (or any of the
Group Companies) in connection with this designation and (v) see that no
document or information related to Pre-Effective Date Taxes or Relevant Tax
Proceeding is submitted to any Tax Authority or court without the prior consent
of the Seller in written form, which shall not be unreasonably withheld.

 

8.6.3If the Seller gives formal notice to the Purchaser of its willingness to
control a Relevant Tax Proceeding but gives no Tax Acknowledgement Notice (the
Tax Formal Notice), the Parties shall mutually agree to appoint a tax firm
within ten (10) Business Days from the receipt by the Purchaser of the Tax
Formal Notice (the Tax Firm). Failing to reach a mutual agreement, a Tax Firm
shall be appointed, upon request of either Party, by the president of the local
chamber of commerce in Frankfurt am Main, Germany. The Tax Firm so appointed
shall be an internationally recognized firm and must not have a conflict of
interest in acting in this capacity. The Tax Firm shall act as an expert and not
as an arbitrator and shall lead and control the Relevant Tax Proceeding in the
interest of both Parties for a period of two (2) months. If at the end of the
two (2) month period, the Tax Firm determines that it is more likely than 50%
that (i) the Seller has an indemnification obligation under clause 6.2.10
(Taxes) or this clause 8 (Tax indemnity) in respect of any Pre-Effective Date
Tax resulting from such Relevant Tax Proceeding and (ii) the exclusions provided
in clause 8.2.1 (except for 8.2.1(e)) are not applicable in respect of such
Relevant Tax Proceeding, the Seller shall have the lead on the Relevant Tax
Proceeding according to clause 8.6.3. Such determination by the Tax Firm shall
not affect the rights and obligations of the Parties under clauses 7 (Remedies
for breach by Seller or Loan Seller) and 8.2 through 8.4 (Tax indemnification),
and shall only have an impact on the conduct of the Relevant Tax Proceeding. If
the Purchaser has received a Formal Notice in respect of a Relevant Tax
Proceeding, the Purchaser shall give the Seller the opportunity to challenge and
litigate such Relevant Tax Proceeding at Seller’s costs, if such Tax Proceeding
would otherwise become non-appealable until the Tax Firm is formally appointed
pursuant to this clause 8.6.3.

 



 54 

 

 

8.6.4For the avoidance of doubt, the Purchaser shall control the conduct of the
Relevant Tax Proceeding (i) if the Purchaser has not received a Tax
Acknowledgement Notice or a Tax Formal Notice or (ii) if the Purchaser has
received a Tax Formal Notice but the Tax Firm determined that it is less likely
than 50% that (A) the Seller has an indemnification obligation under
clause 6.2.10 (Taxes) or this clause 8 (Tax indemnity) in respect of
Pre-Effective Date Tax resulting from such Relevant Tax Proceeding or (B) the
exclusions provided in clause 8.2.1 (except for 8.2.1(e)) are not applicable in
respect of such Relevant Tax Proceeding. Such determination by the Tax Firm
shall not affect the rights and obligations of the Parties under clauses 7
(Remedies for breach by Seller or Loan Seller) and 8.2 through 8.4 (Tax
indemnification), and shall only have an impact on the conduct of the Relevant
Tax Proceeding. In no event shall the Purchaser be entitled to acknowledge or
settle a Relevant Tax Proceeding or permit any such acknowledgement or
settlement without the Seller’s prior written consent (which shall not be
unreasonably withheld or delayed) to the extent that such Relevant Tax
Proceeding may result in a liability of the Seller under this agreement.

 

8.6.5For the avoidance of doubt, if a Relevant Tax Proceeding relates only in
part to Pre-Effective Date Taxes and/or the Seller’s rights under clauses 8.3.1
and/or 8.4.2 above, (i) this clause 8.6 shall be applicable to Pre-Effective
Date Tax Periods and the Seller’s rights under clauses 8.3.1 and/or 8.4.2 and
(ii) the Purchaser shall control the conduct of such Relevant Tax Proceeding in
respect of any other relevant taxable periods or aspects other than the Seller’s
rights under clauses 8.3.1 and/or 8.4.2 and shall be free to settle such
Relevant Tax Proceeding to this extent.

 

8.6.6The Parties shall fully cooperate, and the Purchaser shall cause the Group
Companies and their representatives to fully cooperate, at their own expense,
with the respective other Party with respect to all Relevant Tax Proceedings. On
request of the Seller, the Purchaser shall in particular provide any document or
information which:

 

(a)can be useful for the Seller to avoid or mitigate any liability under this
clause 8 (Tax indemnity), to protect a Tax Benefit of the Seller or to enforce a
claim under this clause 8 (Tax indemnity), or

 



 55 

 

 

(b)can be required for tax and accounting purposes (in particular reporting
requirements) of the Seller or its present or former direct or indirect
shareholders,

 

provided that the respective document or information is reasonably accessible
for one of the Group Companies or the Purchaser. The Purchaser shall procure
that the Group Companies store all records, documents and information relating
to Relevant Tax Proceedings until the expiration of any applicable statute of
limitations. Clause 10.6 (Retention of records) shall apply mutatis mutandis to
Tax records of the Group Companies relating to the Pre-Effective Date Period.

 

8.7CIT Group

 

8.7.1The Seller shall use, and shall procure that the Company uses, reasonable
efforts to cause that the Company is separated from the CIT Group with effect as
of the Closing, including filing a request with the Dutch Tax Authority to the
effect that the Company is not separated from the CIT Group with effect as of
the date of this agreement.

 

8.7.2As soon as reasonably practicable following the Closing, the Seller shall
provide the Purchaser with opening balance sheets as at the Closing in respect
of the Company as well as explanatory notes thereto. The Seller shall provide
the Purchaser such information and render the Purchaser such assistance as is
necessary and reasonable for the Purchaser’s review of such opening balance
sheets. The Seller shall accept all reasonable comments that it receives from
the Purchaser within twenty (20) Business Days of providing such opening balance
sheets.

 

8.8Limitations

 

8.8.1To the extent that a claim under this clause 8 (Tax indemnity) refers to
any Group Company in which the Seller holds (directly or indirectly) less than
one hundred (100) per cent of the shares or interest as of Closing, the
indemnification obligations under this clause 8 (Tax indemnity) shall be limited
pro rata to the Seller’s participation in the shares or interests of such Group
Company.

 

8.8.2Any claims of the Purchaser under this clause 8 (Tax indemnity) shall be
time-barred upon expiration of a period of six months after the respective
Pre-Effective Date Tax has become final, binding and un-appealable (formell und
materiell bestandskräftig). The Seller’s rights under this clause 8 shall not
become time-barred prior to six months after the Seller has been notified in
writing about its payment claim under this clause 8 (Tax indemnity). In any
event, the claims of the Purchaser and the Seller under this clause 8 shall
become time-barred at the latest 5 (five) years following the Closing Date.

 



 56 

 

 

8.8.3If the Purchaser fails to comply with any of its obligations under this
clause 8 (Tax indemnity), the Seller shall not be liable under this clause 8
(Tax indemnity) unless and to the extent such non-compliance or such breach did
not (i) substantially prejudice the Seller in its capability to avoid the
corresponding Pre-Effective Date Tax to be indemnified under this clause 8 or
(ii) result in or increase the Pre-Effective Date Tax to be indemnified under
this clause 8 (Tax indemnity).

 

8.8.4The Parties agree that the limitations set forth in clauses 7.2 (De
Minimis, Threshold) and 7.3 (Overall scope of Seller’s liability pursuant to
this agreement) shall also apply with regard to the liability of the Seller and
the Purchaser under this clause 8 (Tax indemnity), provided that the applicable
De Minimis Amount shall be EUR 30,000.00 (in words: thirty thousands euros) and
no Threshold will be applicable with regard to the liability of the Seller and
the Purchaser under this clause 8 (Tax indemnity).

 

8.9Miscellaneous

 

8.9.1Clause 7.9.2 above shall apply mutatis mutandis to this clause 8 (Tax
indemnity).

 

8.9.2The liability of the Seller with respect to Taxes under this Agreement
shall be governed exclusively by this clause 8 (Tax indemnity), unless
specifically provided otherwise (e.g. clause 6.2.10 (Taxes)).

 

8.9.3For the avoidance of doubt, no provision in this clause 8 (Tax indemnity)
shall apply to transfer Taxes, stamp duties and similar Taxes triggered by the
consummation of the Transactions contemplated by this agreement. Such Taxes
shall be exclusively dealt with in clause 16.1 of this agreement.

 

9.Purchaser’s guarantees

 

9.1Guarantees

 

The Purchaser hereby guarantees by way of an independent promise of guarantee
(selbständiges Garantieversprechen) pursuant to sec. 311 para. 1 of the BGB as
follows:

 

9.1.1The Purchaser is duly incorporated and validly existing under the laws of
France.

 



 57 

 

 

9.1.2The execution and performance by the Purchaser of this agreement and the
consummation of the transactions contemplated hereby are within the corporate
powers of the Purchaser and have been duly authorized by all necessary corporate
action on part of the Purchaser.

 

9.1.3The execution and performance by the Purchaser of this agreement and the
consummation of the transactions contemplated herein do not violate the articles
of association or by-laws of the Purchaser or violate, subject to the fulfilment
of the Closing Condition set out in clause 4.2.1(a) above, any applicable law,
regulation, judgment, injunction or order binding on the Purchaser, and there is
no action, law suit, investigation or proceeding pending against, or to the
knowledge of the Purchaser threatened against, the Purchaser before any court,
arbitration panel or administrative authority which in any manner challenges or
seeks to prevent, alter or delay the transactions contemplated herein.

 

9.1.4The Purchaser is not insolvent or, to the knowledge of the Purchaser,
subject to any bankruptcy, insolvency or equivalent proceedings. With respect to
the Purchaser, no circumstances exist which would require an application for any
bankruptcy, insolvency or equivalent proceedings in other jurisdictions nor do
any circumstances exist according to any applicable bankruptcy or insolvency
laws which would justify the avoidance of this agreement.

 

9.1.5This agreement has been duly executed by the Purchaser and, once signed,
this agreement will constitute legal, valid and binding obligations of the
Purchaser and shall be enforceable in accordance with its terms.

 

9.1.6As of the Announcement Date, the Purchaser is not actually aware of facts
which result in a guarantee provided under clause 6 (Seller Parties’ guarantees)
as being breached, it being provided that this clause 9.1.6 shall not apply to
any Claim made by the Purchaser in connection with clause 6.2.14 (Environmental
matters) and clause 7.10 (Zwickau specific indemnity).

 

9.1.7The Purchaser has obtained all necessary financings from reputable
financial institutions (together with its own cash resources) allowing, in a
timely manner, the consummation of all the transactions contemplated under this
agreement and the compliance with its obligations hereunder. The Purchaser has
delivered to the Seller’s Guarantor the Debt Financing Agreements and confirms
that they contain all the material terms and conditions relating to the
availability of any debt financings required by the Purchaser to fulfil its
obligations hereunder.

 



 58 

 

 

9.2Remedies

 

9.2.1In the event that the Purchaser is in breach of any guarantee pursuant to
clause 9.1 (Guarantees), the Purchaser shall put the Seller into the position
the Seller would have been in had such breach not occurred (restitution in kind
– Naturalrestitution). If the Purchaser is unable to provide restitution in kind
within three (3) months after having been notified by the Seller of such breach,
the Purchaser shall pay to the Seller the amount of monetary damages
(Schadenersatz in Geld) as would be necessary to hold harmless the Purchaser
Indemnified Party from and against any and all Damages suffered or incurred by
any of them as a result of the breach. Any amount of monetary damages due by the
Purchaser under clause 9.2 (Remedies) shall be paid in accordance with the
procedure set forth in clause 7.5 (Notification of Seller, procedure in case of
third-party claims) above and clause 7.9 (Payments) above, applied mutatis
mutandis.

 

9.2.2All claims of the Seller arising under clause 9 (Purchaser’s guarantees)
shall become time-barred on the second (2nd) year anniversary of the Closing
Date. Clause 7.2 (De Minimis Amount, Threshold), clause 7.6 (Mitigation) and
clause 7.8 (Exclusion of further remedies) shall apply mutatis mutandis to the
indemnification obligation of the Purchaser.

 

10.Covenants

 

10.1Merger control proceedings; other regulatory requirements

 

10.1.1The Purchaser shall ensure that any filings to be made with the competent
merger control authorities or other public authorities (the Filings), to the
extent they have not already been made prior to the Signing Date, will be made
within seven (7) Business Days after the Signing Date, unless the applicable
laws and regulations require an earlier filing. Such Filings shall be made by
the Purchaser on behalf of all Parties, provided, however, that the Purchaser
shall not make any Filing without first consulting with the Seller and taking
due account of all reasonable comments or suggestions made by the Seller in this
respect, provided that nothing in this clause 10.1.1 shall require or oblige the
Purchaser to accept such comments or suggestions.

 



 59 

 

 

10.1.2The Seller and the Purchaser shall closely cooperate, in good faith, in
the preparation of such Filings as well as in any discussions and negotiations
with the competent merger control or other public authorities with the objective
to obtain clearance for the transactions contemplated by this agreement in the
shortest time period possible. In particular, the Seller, to the extent
permissible under applicable law, (i) shall supply, or cause the Group Companies
to supply, any information and documentary material (subject to any
confidentiality undertakings or legal or regulatory requirements which may
prevent such disclosure) that may be reasonably required for the preparation of
all necessary Filings, as well as any additional information requested by the
relevant merger control authorities or other public authorities in connection
with the examination of the Filings or that is necessary in order to respond to
questions raised by the merger control authorities or other public authorities,
(ii) where permitted by the competent merger control authorities or other public
authorities and upon the Purchaser’s request, shall ensure its availability to,
or cause the Group Companies to, attend meetings and participate in telephone
conference calls and other conversations with the competent merger control
authorities or other public authorities, and (iii) shall not, and shall cause
the Group Companies not to, take any action inconsistent with this clause 10.1.2
or which would prevent the Purchaser from obtaining the Closing Condition set
out in clause 4.2.1 above.

 

10.1.3Each Party shall without undue delay provide all other Parties with copies
of any material correspondence with the merger control authorities or other
public authorities and with copies of any written statement, order or decision
of such authorities; provided that all privileged or commercially sensitive
information relating to the Parties or their Affiliates may, unless provided on
a counsel-to-counsel basis, first be removed. The Purchaser may withdraw
(zurücknehmen) Filings with the competent authorities or agree with such
authorities on the extension of any examination period only with the express
prior written consent of the Seller (which consent shall not be unreasonably
withheld or delayed).

 

10.1.4If the competent merger control authorities are prepared to grant
clearance only subject to the satisfaction of conditions or preconditions
(Bedingungen oder Auflagen) by the Purchaser, the Purchaser shall, without undue
delay and at its own costs and risk, take any action that may be necessary to:

 

(a)resolve any objections asserted by the competent merger control authorities
and fulfil such conditions or preconditions; and

 

(b)prevent the opening of proceedings or entry of any decision or order, and to
have vacated, lifted, reversed or overturned any decree, judgment, injunction or
other decision or order that would prevent, prohibit, restrict or delay Closing
by the Long Stop Date.

 



 60 

 

 

10.2Access to financial information

 

Subject to compliance with applicable data protection laws and for a period of
five (5) years as from Closing, or for such longer period of time if, before the
expiration of such five year period, the Seller or any of the Seller’s
Affiliates is subject to any investigation or audit by or demand from any
authority competent to assess, control or collect any Tax and sends a notice to
the Purchaser to that effect, the Purchaser shall procure that, upon the
reasonable request of the Seller or its concerned Affiliate, the Seller and its
representatives are given access to or are provided with, as the case may be,
and are allowed, at the Seller’s cost, to make copies of:

 

(a)the annual books of accounts of the Group Companies for all fiscal years up
to the Effective Date,

 

(b)the annual book of accounts of the Group Companies for the fiscal year 2019
(for the period up to and including the Closing Date), as well as any other
financial information required to achieve the deconsolidation of the Group
Companies on the Closing Date or, if the payment of the Estimated Purchase Price
does not occur on the last day of a month, on the end of month following the
Closing Date, and

 

(c)any information the Seller reasonably requires with regard to any Tax
matters,

 

during working hours on a Business Day and upon reasonable notice and subject to
the Seller and its representatives agreeing in such form as the Purchaser or the
Group Companies may reasonably require to keep all such information confidential
and use it only for such purpose.

 

10.3No deviation from ordinary course of business; no Leakage

 

10.3.1Between the Announcement Date and the Closing Date, the Seller shall,
subject to the provisions of clause 10.3.5 and to the extent permissible under
applicable law, cause the Group Companies to (i) conduct their respective
business operations in the ordinary course of business and substantially in the
same manner as before, (ii) use commercially reasonable efforts to preserve
their business organizations intact and maintain existing relations and goodwill
with customers, suppliers and other third-parties, and (iii) maintain their
respective books and records in the usual, regular and ordinary manner, on a
basis consistent with past practice.

 



 61 

 

 

10.3.2Between the Announcement Date and the Closing Date, except where (x)
expressly permitted elsewhere in this agreement, in particular clause 10.3.5
below, or necessary to implement the transactions contemplated by this agreement
or to implement certain transactions specifically set forth in the business plan
of the Group Companies covering the fiscal years 2018 and 2019 as disclosed to
the Purchaser prior to the signing of this agreement and contained in
folder 1.4.1 of the Data Room (the Business Plan), (y) necessary to comply with
applicable laws or (z) consented to in writing by the Purchaser (which consent
shall not be unreasonably withheld or delayed, having due consideration for the
interests of the Company and the Purchaser), the Seller shall not, and shall
cause each of the Group Companies not to:

 

(a)except, as in the ordinary course of business or, if applicable, in order to
implement certain transactions specifically set forth in the Business Plan, make
any investment or capital expenditure in excess of EUR 500,000 (in words: five
hundred thousand euros) in the aggregate during any period of twelve (12)
months;

 

(b)act in a manner which is inconsistent with the provisions of this agreement
or the performance of the obligations contemplated hereunder;

 

(c)authorize, effect or propose any amendment to, or change in, its articles of
association (or equivalent documents);

 

(d)issue any share capital, debt securities or similar interest to any
third-party (other than the Companies);

 

(e)undertake any merger, spin-off, contribution of assets, complete or partial
liquidation, dissolution, restructuring, recapitalization or other form of
similar reorganization;

 

(f)except, as in the ordinary course of business or, if applicable, in order to
implement certain transactions specifically set forth in the Business Plan,
acquire or dispose of any fixed assets relating to its business in excess of
EUR 500,000.00 (in words: five hundred thousand euros);

 

(g)create or incur any encumbrance on the properties, rights or assets
(including the Shares) of the Group Companies and to maintain such properties,
rights or assets in good conditions;

 



 62 

 

 

(h)incur any indebtedness vis-à-vis third-parties except as in the ordinary
course of business;

 

(i)make or extend any loan, advance or capital contributions to any third-party
(other than any of the Group Companies), or incur a material amount of
additional indebtedness for borrowed money or guarantee any such liabilities,
outside the ordinary course of business;

 

(j)make or agree to make any material change in the terms and conditions of
employment or engagement (including compensation) of any Key Employee, or hire
or terminate the employment of any Key Employee;

 

(k)enter into any agreements or arrangements with unions (including IG Metall),
employees’ representatives or employees that could reasonably (i) materially
impede a restructuring or dismissal, or (ii) grant special rights to employees
in case of a change of control of any of the Group Companies, (iii) result in
deviation from terms and conditions of employment (including remuneration and
benefits) as applicable on the Signing Date which would, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the Group
Companies, taken as a whole, or (iv) taken as a whole, increase the total staff
costs of the Group Companies by 2.5% (two point five per cent) or more per
annum, unless such increase is market practice or results from the
implementation of an agreement or arrangement by the German industry association
relevant for the Business;

 

(l)materially amend any existing or institute any new employee benefits,
including any pension, healthcare or welfare plan and any stock incentive plan;

 

(m)initiate or settle any individual claim, action, arbitration, dispute or
other proceeding which would reasonably be expected to result in a payment or
receipt by any of the Group Companies of EUR 500,000.00 (in words: five hundred
thousand euros) or more in the aggregate during any period of twelve (12)
months;

 

(n)enter into any hedging agreement or other derivative contract, other than
non-speculative cash flow and/or balance sheet hedging that (A) is in the
ordinary course of business consistent with past practice and (B) does not
terminate as a result of the consummation of the transactions contemplated by
this agreement;

 



 63 

 

 

(o)as of the Closing Date, incur, create, maintain or permit to be outstanding
any indebtedness under the financing agreements entered into between the Group
Companies and the third-parties set out in Annex 10.3.2(o) (Third-Party
Financing Agreements);

 

(p)enter into any commitment or arrangement to do any of the actions set forth
in the foregoing paragraphs (a) to (o).

 

10.3.3The Seller shall, no later than three (3) Business Days prior to the
Closing Date, deliver to the Purchaser a certificate in the form attached as
Annex 10.3.3 (Negative Pledge Certificate) signed by the Seller confirming that
it has complied and each of the Companies has complied, and that as of the
Closing Date it will have complied and each of the Companies will have complied,
with the provisions of clauses 10.3.1 and 10.3.2 (the Negative Pledge
Certificate), provided that, if the Seller, or any of the Companies, has failed
to comply with any of such provisions, the Negative Pledge Certificate shall set
out the violations that have been committed (and for the avoidance of doubt, the
delivery of the Negative Pledge Certificate does not constitute a limitation of
the liability of the Seller under this agreement).

 

10.3.4No leakage

 

(a)The Seller shall procure (x) that no Leakage, other than Permitted Leakage,
will occur between the Effective Date and the Closing Date that has not been
remedied prior to or on the Closing Date, and (y) that no arrangement or
agreement has been made or will until the Closing Date be made that will result
in any Leakage that has not been remedied prior to or on the Closing Date.

 

(b)Leakage shall mean:

 

(i)any payment or declaration of any interim, exceptional or other dividend or
similar distribution of profits (whether in cash or in kind) of the Group
Companies;

 

(ii)any asset transfer, purchase or disposal, other than under the Intra-Group
Agreements, which is not made within the ordinary course of business and at
arms’ length;

 

(iii)any payment in connection with services provided under the IT TSA and the
Engineering Services Agreement at a price exceeding the current terms and
conditions agreed upon between the Seller’s Affiliates and the Group Companies
or not consistent with past practice, excluding the impact of any foreign
exchange movement;

 



 64 

 

 

(iv)any return of capital (whether by repurchase, repayment, reduction,
redemption, cancellation of any share capital, loan capital or other
securities);

 

(v)any encumbrance created over any of the assets of the Group Companies other
than by operation of law;

 

(vi)the grant of a waiver, release or deferral in respect of any sum due or
obligation owed;

 

in each case of paragraphs (i) to (vi) above, by or on behalf of any of the
Group Companies to, or on behalf of, or for the benefit of the Seller or any of
the Seller’s Affiliates (except payments to other Group Companies);

 

(vii)any transaction with, or payment (whether in cash or in kind) to, or to the
benefit of the Seller or any of the Seller’s Affiliates by, or on behalf of any
of the Group Companies (except payments to other Group Companies) which is not
made within the ordinary course of business and at arms’ length terms, provided
that Intra-Group Agreements disclosed in the Data Room shall be deemed to be
within the ordinary course of business and at arms’ length terms;

 

(viii)any option entitling the Seller and/or any of the Seller’s Affiliates to
receive payments or to acquire assets from Tower Europe Group after the Closing
Date, with the exception of payments in connection with services provided under
the IT TSA and the Engineering Services Agreement;

 

(ix)any payment of Transaction Expenses by any of the Group Companies.
Transaction Expenses shall mean the amount of, without duplication, (a) the
fees, costs and expenses owed by the Group Companies to their investment
bankers, attorneys, accountants, advisors, brokers and other professionals
payable in connection with or relating to the negotiation of this agreement or
the consummation of the transactions contemplated hereby (including the Pre-Sale
Restructuring), and (b) the aggregate amount of any transaction bonuses,
transaction commissions, transaction-related incentive payments, change of
control, transaction-related retention, stay or similar compensatory payments
owed by the Group Companies to any former or current director, officer, manager,
consultant, or employee thereof (in such capacity) (in each case, including any
social security, unemployment or other employment, withholding or payroll Taxes
or similar amounts owed by or imposed on the Company, or for which the Company
may otherwise be liable, in each case, triggered in connection with, as a result
of, or arising from the payment of such aggregate amount); in each case
undertaken or committed on or before the Closing Date; or

 



 65 

 

 

(x)any undertaking or commitment before or on the Closing Date to do, make or
pay any of the above;

 

but, for the avoidance of doubt, does not include any Permitted Leakage.

 

(c)Permitted Leakage shall mean:

 

(i)any payments by the Company under or in connection with the Intercompany
Loan;

 

(ii)any payment or commitment to pay as set forth in Annex 10.3.4(c)(ii)
(Permitted Leakage).

 

10.3.5Pre-Sale Restructuring

 

(a)The following measures shall not be considered a deviation from the ordinary
course of business pursuant to clause 10.3.1 above:

 

(i)the carve-out, sale and transfer and any other measures in connection
therewith prior to or on the Effective Date of all shares in Tower Automotive
Holdings Asia B.V., a limited liability company incorporated under the laws of
the Netherlands with registered seat in Baarn, the Netherlands, and address at
Herikerbergweg 124, Luna ArenA, 1101 CM Amsterdam, the Netherlands, and
registered with the Chamber of Commerce (Kamer van Koophandel) under
registration number 34122239 (Tower Asia) and thereby indirectly of the direct
and indirect subsidiaries and participations of Tower Asia set out in
Annex 10.3.5(a)(i) (Tower Asia Group) (Tower Asia together with the
aforementioned entities, the Tower Asia Group); and

 



 66 

 

 

(ii)the transfer, by means of contribution or other, and any other measures in
connection therewith prior to or on the Effective Date, of the Intercompany Loan
Consolidation Agreement dated 30 December 2014 and entered into on between the
Company as lender and Tower Asia as borrower, to a newly-formed holding company
outside the Tower Europe Group.

 

(b)For the avoidance of doubt, the Group Companies and the Purchaser shall incur
no liability or responsibility whatsoever in respect of the measures to be
implemented pursuant to clause 10.3.5(a) and the Seller shall indemnify and hold
harmless the Purchaser against any and all Damages that may arise in connection
with the Pre-Sale Restructuring; it being specified that none of the limitations
set forth in clause 7.2 (De Minimis Amount, Threshold) and clause 7.3 (Overall
scope of Seller’s liability pursuant to this agreement) shall apply to any
indemnification due under this clause 10.3.5.

 

10.4Insurance coverage

 

10.4.1The Seller shall procure that the Group Companies and their business
remain insured from the Signing Date until the Closing Date in substantially the
same way as they are on the Signing Date and that all premiums due for such
insurances are duly and timely paid.

 

10.4.2The Purchaser shall procure that the Group Companies obtain insurance
coverage in line with general industry standards effective from the Closing
Date, it being understood that the insurance coverage provided to the Group
Companies under Tower International Group insurance policies will cease with
effect as of the Closing Date. The new insurance coverage shall also include any
risks relating to the period prior to the Closing Date to the extent the
existing insurance coverage is on a “claims made” basis.

 

10.5Use of names, trademarks and trade names

 

10.5.1The Purchaser shall or shall procure that as soon as reasonably
practicable after the Closing Date and in any event within six (6) weeks after
the Closing Date, the name of any Company that consists of or includes the word
“Tower” is changed to a name which does not include that word.

 



 67 

 

 

10.5.2The Purchaser shall ensure that without unreasonable delay after the
Closing Date, however at the latest six (6) months thereafter, all Group
Companies cease to use the “Tower” name or any logo, trademark, trade name or
other derivation therefrom (together the Tower Designations). The Purchaser
shall cause the Group Companies to remove or obliterate the Tower Designations
from their signs, purchase orders, invoices, sales orders, labels, letterheads,
shipping documents, internet websites and other items and materials of the
business and otherwise six (6) months after the Closing Date at the latest, and
shall procure that no such items and materials are put into use thereafter which
bear similarity to the Tower Designations.

 

10.5.3The Purchaser acknowledges that the Seller shall have no responsibility
for claims by third-parties arising out of, or relating to, the use of the
“Tower” name or marks by the Purchaser or the Group Companies or any of their
affiliated companies within the meaning of sec. 15 of the AktG after the Closing
Date, and the Purchaser undertakes to indemnify and hold harmless the Seller
from and against any such third-party claims.

 

10.6Retention of records

 

10.6.1Subject to compliance with applicable data protection laws and for a
period of seven (7) years as from Closing, or for such longer period as may be
prescribed by law, the Purchaser shall, and shall procure that the Group
Companies shall, retain any books, records and other written information
relating to the Group Companies in respect of the period up to and including the
Closing Date which are located at the offices of any of the Group Companies or
which are held by or on behalf of, following the Closing Date, any Affiliates of
the Purchaser within the meaning of sec. 15 of the AktG. The Seller shall notify
the Purchaser, no later than three (3) months before the expiration of the
period mentioned in sentence 1 of this clause, should it want to take at the
expiration of such period, at its own cost, copies of any or all of the books,
records and other written information relating to the Group Companies in respect
of the period up to and including the Closing Date.

 

10.6.2Subject to compliance with applicable data protection laws and for a
period of seven (7) years as from Closing, or for such longer period as may be
prescribed by law, the Seller and the Seller’s Affiliates shall retain any
books, records and other written information relating to the Group Companies
which they hold as of the Closing Date (to the extent these are, as of the
Closing Date, not held by the Group Companies, the Purchaser or any Affiliates
of the Purchaser within the meaning of sec. 15 of the AktG). The Purchaser shall
notify the Seller, no later than three (3) months before the expiration of the
period mentioned in sentence 1 of this clause, should it want to take at the
expiration of such period, at its own cost, copies of any or all of the books,
records and other written information relating to the Group Companies in respect
of the period up to and including the Closing Date.

 



 68 

 

 

10.7Seller release

 

Effective as of the Closing Date (but only if the Closing actually occurs),
except for any rights or obligations under this agreement or any of the other
transaction documents, to the fullest extent permitted by applicable law, the
Purchaser, on behalf of itself and each of the Group Companies, hereby releases
and discharges (i.e., would not raise any claim against) the Seller or any of
the Seller’s Affiliates or any of its or their successors, officers, directors,
employees or agents from any and all suffered damages the Purchaser or any of
the Group Companies now has or may have in the future against such persons for
or by reason of any matter, cause or thing related to actions or omissions
occurring prior to or as of the Closing Date; in each case, unless and to the
extent (i) such liability is based on fraud, willful act (vorsätzliche Handlung)
or fraudulent misrepresentation (arglistige Täuschung) or (ii) the Purchaser has
the right to claim damages or indemnification from the Seller in respect to such
damages under the terms of this agreement.

 

10.8Non-competition

 

10.8.1For a period of eighteen (18) months commencing on the Closing Date (the
Restricted Period), the Seller shall not, and shall cause the Seller’s
Affiliates not to, directly or indirectly, (i) engage in the Business in those
countries of the European Union where the Group Companies are currently active
(the Restricted Area) or (ii) acquire an interest in, control, manage or operate
any person or entity that engages directly or indirectly in the Business in the
Restricted Area.

 

10.8.2During the Restricted Period and with regard to Business in the Restricted
Area, the Seller shall not, and shall not permit any of the Seller’s Affiliates
to, directly or indirectly, solicit or entice, or attempt to solicit or entice,
any clients or customers of the Group Companies for purposes of diverting their
business or services from the Group Companies in the Restricted Area.

 



 69 

 

 

10.8.3Clauses 10.8.1 and 10.8.2 above do not apply to (i) any ownership of
securities constituting not more than 5% (five per cent) of the outstanding
voting power of any person that is listed on any national or international
securities exchange or traded actively in a national over-the-counter market and
to (ii) the acquisition by the Seller, the Seller’s Guarantor or any Seller’s
Affiliates of any person that is not headquartered in the European Union.
Furthermore, clause 10.8.1 does not apply to an acquisition of securities
(including via a takeover, merger or other type of transaction) in the Seller’s
Guarantor, and clauses 10.8.1 and 10.8.2 above immediately cease to apply in
case of a change-of-control, i.e. a case where a third-party (other than a
Seller’s Affiliate) acquires a majority of the securities or voting rights, in
the Seller’s Guarantor.

 

10.9Third-party consents and notices

 

10.9.1The Seller and/or any of the relevant Seller’s Affiliates or Group
Companies, on the one hand, and the Purchaser, on the other hand, shall approach
together, as soon as practicable after the Announcement Date, certain customers,
suppliers, vendors and other business relations in order to introduce the
Purchaser to such counterparties and, if applicable, obtain their consents,
approvals, authorizations or waivers required under the terms of the agreements
entered into with them as a result of the transactions contemplated by this
agreement.

 

10.9.2The Seller shall, without incurring any liability in this respect, use
reasonable best efforts to give all notices necessary to consummate the
transactions contemplated by this agreement without resulting in any breach or
violation of, a default under, or an acceleration of any obligations under any
of the Material Contracts or the creation of a lien on any of the material
assets (whether tangible or intangible) necessary for the continued operations
of the Business, taken as a whole.

 

10.10Capital expenditures

 

The Group Companies intend to have purchased and added in the Property, Plant
and Equipment captions of the balance sheet of the Unaudited Financial
Statements an amount of capital expenditure for the fiscal year 2018 at least
equal to EUR 45,000,000 (in words: forty five million euros) in accordance with
the Capex Budget of the Group Companies attached hereto as Annex 10.10 (2018
Capex Budget). In the event of a shortfall between the amount of capital
expenditure for the fiscal year 2018 as set out in the Unaudited Financial
Statements and EUR 45,000,000 (in words: forty five million euros), the Purchase
Price shall be reduced by such shortfall amount (the Capex Shortfall Amount).
The Seller will procure that the Unaudited Financial Statements expressly set
out the Capex Shortfall Amount, if any. For the avoidance of doubt, none of the
limitations set forth in clause 7.2 (De Minimis Amount, Threshold) and clause
7.3 (Overall scope of Seller’s liability pursuant to this agreement) shall apply
to any liability of the Seller due under this clause 10.10.

 



 70 

 

 

10.11Steering Committee

 

Promptly following the Announcement Date, the Seller’s Guarantor and the
Purchaser shall establish a joint steering committee (the Steering Committee) to
discuss in good faith and reasonably cooperate with respect to (i) planning and
preparing for the integration of the Group Companies with the Purchaser and (ii)
any requests by the Group Companies to take any of the actions set forth in
clause 10.3.2 (No deviation from ordinary course of business; no leakage), in
each case in a manner that is fully consistent with and in compliance with all
relevant antitrust and competition laws and regulations. The Seller’s Guarantor
and the Purchaser will each designate two (2) representatives to the Steering
Committee, one of which will be designated as the lead contact member for each
of them. Each of such parties may (i) from time to time, in its sole discretion
and upon notice to the other parties, designate other individuals to serve as
its representative on the Steering Committee, and (ii) designate a substitute
employee to temporarily attend and perform the functions of such party’s
designee at any meeting of the Steering Committee. It is anticipated that, to
the extent reasonably practicable, the Steering Committee shall meet on a weekly
basis (other than during holiday periods) by videoconference, teleconference or
in person. Meetings of the Steering Committee shall be effective only if at
least one (1) representative of each of the Seller’s Guarantor and the Purchaser
is present or participating in such meeting.

 

11.Termination of intra-group relationships; transitional services

 

11.1Intra-group relationships

 

11.1.1The Seller and the Purchaser agree that (i) all agreements between the
Seller or any of the Seller’s Affiliates on the one hand and any of the Group
Companies on the other hand and (ii) all other services provided by the Seller
or any of the Seller’s Affiliates to any of the Group Companies, and in each
case which are listed in Annex 11.1.1 (Intra-Group Agreements) ((i) and (ii)
herein collectively Intra-Group Agreements) shall be terminated and settled as
of the Closing Date at the latest without any prepayment penalty or other costs
arising from such termination for any of the Group Companies, the Seller or any
of the Seller’s Affiliates.

 



 71 

 

 

11.1.2In the event any Intra-Group Agreements cannot be terminated as provided
for in clause 11.1.1 above, such Intra-Group Agreements shall be terminated as
soon as reasonably possible after the Closing Date at no cost for any of the
Group Companies. The Purchaser shall cooperate, and shall procure that the Group
Companies cooperate, with the Seller and the Seller’s Affiliates to effect such
termination of the Intra-Group Agreement.

 

11.2Transitional and Engineering Services

 

11.2.1Each of the Seller’s Guarantor and the Purchaser shall discuss in good
faith how to co-operate with one another and to perform such actions that are
reasonably necessary to ensure a smooth transition of the Group Companies and
the Business at Closing.

 

11.2.2The Seller’s Guarantor shall ensure that, no later than on the Closing
Date, the Group Companies validly own or lease, or are otherwise authorized to
use the Information Technology as from the Closing and, to this end, shall
validly transfer, in compliance with applicable laws (including the Regulation
(EU) 2016/679 on the protection of natural persons with regard to the processing
of personal data and on the free movement of such data), any and all Information
Technology to the Tower Europe Group or, if necessary, cause the Group Companies
to purchase such new licenses (collectively, the IT Transfers). Any costs, fees
and expenses incurred by any of the Group Companies in connection with the
performance of this covenant (the IT Standalone Costs) shall be treated as Debt
for the purposes of this agreement and reduce the Purchase Price accordingly.
Furthermore, the Seller’s Guarantor shall fully indemnify and hold harmless any
of the Group Companies for any Damages (going beyond the IT Standalone Costs)
which may have been suffered or incurred by any of them as a result of the IT
Transfers. For the purposes of this agreement, Information Technology shall mean
the computers, software, data, archives, databases, firmware, middleware,
servers, workstations, routers, hubs, switches, data communication lines and all
other tangible information technology and hosting equipment and/or systems
necessary for the Group Companies to conduct on a standalone basis their
respective operations and Business as currently conducted.

 

11.2.3On the Closing Date, the Seller or the relevant Seller’s Affiliates on the
one hand and the relevant Group Company on the other hand will enter into an IT
transitional services agreement substantially in the form as set out in
Annex 11.2.3 (IT TSA) (the IT TSA).

 



 72 

 

 

11.2.4Within six (6) months after the Announcement Date, the Purchaser and the
Seller’s Guarantor shall jointly prepare and implement in good faith an IT
migration plan which shall detail the steps, procedures, responsible persons
within the Group Companies and periods needed to complete the separation of the
Group Companies from the IT services provided under the IT TSA by the Seller’s
Guarantor and/or the respective Seller’s Affiliates. Furthermore, during that
six (6) month period referred to above, (i) the Seller’s Guarantor shall
cooperate with the Purchaser in the preparation and implementation of the
migration plan and provide it and its representatives (including, for the
avoidance of doubt, its advisors), as soon as reasonably practicable, with all
information and other assistance (including access to its relevant personnel and
allocating to such preparation and implementation all necessary personnel and
resources) as may be reasonably required by the Purchaser for the preparation
and implementation of such migration plan and (ii) such cooperation from the
Seller’s Guarantor in the preparation and implementation of the IT migration
plan shall be at no cost for the Purchaser or any of its Affiliates.

 

11.2.5Upon the Purchaser’s request, the Parties shall negotiate in good faith
the terms and conditions of an engineering services agreement to be entered into
among themselves on the Closing Date at terms and conditions substantially
equivalent to the ones currently in place (Engineering Services Agreement).

 

12.Release of Securities/Replacement as Contract Counterparty

 

12.1Definitions

 

12.1.1Securities shall mean all guarantees, suretyships, letters of comfort,
letters of support or other securities of any kind which the Seller or the
Seller’s Affiliates have issued or will issue with respect to the Group
Companies prior to the Announcement Date listed in Annex 12.1.1 (List of
Securities).

 

12.1.2Security Liabilities shall mean collectively all present and future
obligations and liabilities of the Seller and the Seller’s Affiliates under or
in connection with the Securities.

 

12.2Assumption and discharge of Security Liabilities

 

12.2.1With effect as of the Closing Date, the Purchaser hereby assumes with full
discharge (befreiende Schuldübernahme) of the Seller and the Seller’s Affiliates
the Security Liabilities arising from the Securities. The Purchaser shall use
commercially reasonable efforts that within two (2) months after the Closing
Date (Security Release Period) (i) the Seller and the Seller’s Affiliates are
fully released from any Security Liabilities and (ii) any documents or
instruments evidencing the Securities are returned to the Seller or the relevant
Seller’s Affiliates, as the case may be, provided that the Seller and the
Seller’s Affiliates shall fully cooperate and support the Purchaser using
commercially reasonable efforts. It is understood that the Purchaser’s
obligation to procure for (einstehen für) such release from Security Liabilities
shall continue to exist after the Security Release Period to the extent such
release has not yet been achieved.

 



 73 

 

 

12.2.2In the event that the Purchaser is not able to procure (dafür einstehen)
that the Seller and the Seller’s Affiliates are released by the beneficiaries
from all Security Liabilities three (3) months after the end of the Security
Release Period, Purchaser agrees to approach jointly with the Seller and/or the
relevant Seller’s Affiliate the respective beneficiaries that did not yet
release Seller or the relevant Seller’s Affiliates in order to achieve a
release. Purchaser shall report at the end of each month on the measures
undertaken to procure Seller’s and Seller’s Affiliates release from the Security
Liabilities. The Purchaser shall respond in reasonable detail to any questions
the Seller may have with respect to the Purchaser’s efforts undertaken and
beneficiaries’ attitude with respect to the release from the Security
Liabilities.

 

13.Confidentiality and press releases

 

13.1Confidentiality; press releases; public disclosure

 

13.1.1The Parties and the Seller’s Guarantor agree that, except as may be
required to comply with the requirements of any applicable laws, and the rules
and regulations of any stock exchange to which any Party or its Affiliate is
subject, the contents of this agreement and all information obtained in
connection with this agreement and the transactions contemplated hereby shall be
treated in accordance with the terms of the confidentiality agreement entered
into between the Seller’s Guarantor and the Purchaser on 16 July 2018 (the
Confidentiality Agreement). No press release or other public announcement
concerning the transactions contemplated by this agreement shall be made by
either Party unless the form and text of such announcement shall first have been
approved in writing by the other Parties (which approval shall not be
unreasonably withheld or delayed) except that the Parties have already agreed
that they shall be authorized to issue on the Closing Date a press release
substantially in the form attached as Annex 13.1.1 (Press release). The
foregoing shall not restrict or prohibit the Purchaser or any of its Affiliates
from disclosing the contents of this agreement and all information obtained in
connection with this agreement and the transactions contemplated hereby to their
respective shareholders, Board members, employee representative body members,
employees, customers, suppliers, vendors and other business relations to the
extent the Purchaser reasonably determines in good faith that such announcement
is necessary or advisable.

 



 74 

 

 

13.1.2From and after the Closing Date, the Parties and the Seller’s Guarantor
mutually agree that the Confidentiality Agreement will terminate without further
action by the parties thereto. Its incorporation by reference into this
agreement shall, however, remain unaffected.

 

13.2Seller’s confidentiality

 

Unless previously permitted by the Purchaser or any of the Group Companies, for
a period of three (3) years after the Closing Date, the Seller and the Seller’s
Guarantor shall keep confidential and not disclose to any third-party and not
use any information received or held by the Seller, the Seller’s Guarantor or
any of their respective Affiliates, representatives or advisers relating to the
Tower Europe Group (including business or trade secrets of the Group Companies
and their business), other than those which have become publicly known without
any violation of a confidentiality obligation towards the Purchaser or the Group
Companies, or which the Seller is required to disclose as necessary to comply
with any legal requirements.

 

13.3Purchaser’s confidentiality; return of documents

 

In the event that either Party withdraws (tritt zurück) from this agreement
pursuant to clause 4.3 (Rescission Right) above, the Purchaser undertakes to
keep confidential all information received from the Seller in connection with
the transaction contemplated by this agreement and to return or destroy in
accordance with the applicable provisions of the Confidentiality Agreement all
documents and information embodied otherwise which it received from the Seller,
together with any copies thereof.

 

14.Assignment of rights and obligations

 

This agreement and any rights and obligations hereunder may not be assigned and
transferred, in whole or in part, without the prior written consent of the other
Parties hereto; provided, that nothing in the foregoing shall prohibit the
Purchaser from making any assignment of rights (but, for the avoidance of doubt,
not obligations) under this agreement to any of its Affiliates so long as such
Affiliate agrees in writing towards the Seller to be bound by all of the terms,
conditions and provisions contained in this agreement prior to such transfer of
rights, provided, further, no such assignment shall release the Purchaser from
its obligations under this agreement. Any purported assignment, hypothecation or
transfer in breach of this clause 14 shall be null and void.

 



 75 

 

 

15.Seller’s Guarantor and indemnification

 

15.1Guarantee

 

15.1.1The Seller’s Guarantor hereby irrevocably and unconditionally guarantees,
and shall be jointly and severally liable with the Seller and the Loan Seller
regarding their obligations under this agreement (gesamtschuldnerische Haftung),
by way of an independent promise of guarantee (selbständiges
Garantieversprechen) pursuant to sec. 311 para. 1 of the BGB, the full, due and
proper fulfilment of all of the obligations of the Seller and the Loan Seller
pursuant to this agreement and any other agreement or instrument executed
pursuant to this agreement, regardless of any alternations, waivers or
extensions to any such agreement or instrument, and further agrees that it shall
not be necessary to institute or exhaust remedies or causes of action against
the Seller as a condition of the obligations of the Seller’s Guarantor pursuant
to this clause 15.1.

 

15.1.2The Seller Parties are jointly and severally liable (gesamtschuldnerische
Haftung) for the guarantees made by the relevant Seller Party pursuant to
clause 6 (Seller Parties’ guarantees).

 

15.2Indemnification

 

Subject to the limitations set forth in this agreement, the Seller’s Guarantor
shall (i) indemnify and hold harmless on first demand the Purchaser from any
claims brought by the Purchaser against the Seller and/or the Loan Seller and
(ii) indemnify the Purchaser or any other members of the Purchaser’s group
against any Damages suffered or incurred by any of them as a result of the
Seller and/or the Loan Seller’s failure to comply properly and punctually with
its obligations under this agreement.

 

16.Transfer taxes and costs, costs of advisors

 

16.1Transfer taxes and costs

 

All transfer taxes, including real estate transfer taxes (Grunderwerbsteuer),
resulting from the execution or consummation of this agreement shall be borne by
the Purchaser. The same shall apply to all fees and other costs in connection
with antitrust proceedings and compliance with other regulatory regulations.

 



 76 

 

 

16.2VAT

 

The sale of the Shares and the Intercompany Loan shall not be subject to VAT and
the Seller shall not opt for VAT or waive the applicable VAT exemption.

 

If, however, the sale of the Shares and/or of the Intercompany Loan were subject
to VAT, the Purchaser shall pay VAT in addition to the Purchase Price.

 

16.3Costs of advisors

 

Apart from what is set out in clause 16.1 above, each of the Parties and the
Seller’s Guarantor shall bear its own costs and expenses incurred in connection
with the preparation, execution and consummation of this agreement, including,
without limitation, any professional fees, charges and expenses of its advisors.
The Seller and the Seller’s Guarantor shall ensure that none of the fees and
expenses for which they are responsible will be charged to the Group Companies.

 

17.Notices

 

17.1Form of notices

 

Any legal statements and other notices in connection with this agreement
(collectively the Notices) shall be made in writing (Schriftform) unless
notarisation or any other specific form is required by mandatory law. The
written form shall include transmission by electronic mail with acknowledgement
of receipt from the recipient by electronic mail, registered post or courier
using an internationally recognized courier company. A notice shall be effective
upon receipt and shall be deemed to have been received (i) at the time of
delivery, if delivered by hand, (ii) at the time of first delivery, if delivered
by registered post or courier or (iii) at the time of transmission if delivered
by electronic mail; provided that in either case, where delivery occurs outside
working hours, notice shall be deemed to have been received at the start of
working hours on the next following Business Day.

 

17.2Notices to the Seller

 

Any Notices to be delivered to the Seller hereunder shall be addressed as
follows:

 

Tower Automotive Holdings III Coöperatie U.A.

c/o Tower International, Inc.

Attn.: Jeffrey L. Kersten and Nanette Dudek

17672 N. Laurel Park Drive, Suite 400E

 



 77 

 

 

Livonia, MI 48152

USA

Email: kersten.jeff@towerinternational.com /
dudek.nanette@towerinternational.com (for information purposes only)

 

with a copy to its advisor (for information purposes only):

 

Freshfields Bruckhaus Deringer LLP

Attn.: Dr. Kai Hasselbach / Dr. Ralph Kogge

Maximiliansplatz 13

80333 München

Germany

Email: kai.hasselbach@freshfields.com / ralph.kogge@freshfields.com

 

17.3Notices to Loan Seller

 

Any Notices to be delivered to the Loan Seller hereunder shall be addressed as
follows:

 

Tower Automotive Holdings USA, LLC

c/o Tower International, Inc.

Attn.: Jeffrey L. Kersten and Nanette Dudek

17672 N. Laurel Park Drive, Suite 400E

Livonia, MI 48152

USA

Email: kersten.jeff@towerinternational.com /
dudek.nanette@towerinternational.com (for information purposes only)

 

with a copy to its advisor (for information purposes only):

 

Freshfields Bruckhaus Deringer LLP

Attn.: Dr. Kai Hasselbach / Dr. Ralph Kogge

Maximiliansplatz 13

80333 München

Germany

Email: kai.hasselbach@freshfields.com / ralph.kogge@freshfields.com

 

17.4Notices to the Purchaser

 

Any Notices to be delivered to the Purchaser hereunder shall be addressed as
follows:

 



 78 

 

 

Financière Snop-Dunois

Attn.: Michel-Henri Pinaire / Jean-François Le Bos

22 avenue des Nations

BP 56314 Villepinte

95940 Roissy CDG Cedex

France

Email: michel.henri.pinaire@snop.eu / jflebos@snop.eu

 

with a copy to its advisor (for information purposes only):

 

Sullivan & Cromwell LLP

Attn.: Olivier de Vilmorin / Dr. York Schnorbus

51 rue La Boétie

75008 Paris

France

Email: devilmorino@sullcrom.com / schnorbusy@sullcrom.com

 

17.5Notices to the Seller’s Guarantor

 

Any Notices to be delivered to the Seller’s Guarantor hereunder shall be
addressed as follows:

 

Tower International, Inc.

Attn.: Jeff Kersten and Nanette Dudek

17672 N. Laurel Park Drive, Suite 400E

Livonia, MI 48152

USA

Email: kersten.jeff@towerinternational.com /
dudek.nanette@towerinternational.com (for information purposes only)

 

with a copy to its advisor (for information purposes only):

 

Freshfields Bruckhaus Deringer LLP

Attn.: Dr. Kai Hasselbach / Dr. Ralph Kogge

Maximiliansplatz 13

80333 München

Germany

Email: kai.hasselbach@freshfields.com / ralph.kogge@freshfields.com

 



 79 

 

 

17.6Change of address

 

The Parties and the Seller’s Guarantor shall communicate in writing changes in
any of the addresses set forth in clauses 17.2 through 17.5 as soon as possible
to the other Party and the Seller’s Guarantor. In the absence of such
communication, the address stated above shall remain in place.

 

17.7Copies to advisors

 

The receipt of copies of Notices hereunder by the advisors of the Parties and
the Seller’s Guarantor shall not constitute or substitute the receipt of such
communication by the Parties and the Seller’s Guarantor themselves, irrespective
of whether the delivery of such copy was mandated by this agreement.

 

18.Miscellaneous

 

18.1Governing law

 

This agreement shall be governed by, and construed in accordance with, the laws
of Germany except for the transfer in rem of the Shares which shall be governed
by the laws of the Netherlands and the assignment of the Intercompany Loan which
shall be governed by the laws of the State of Delaware (USA). The form of this
agreement shall be governed by French law. For the avoidance of doubt,
notarization provisions of German law and other provisions of German law
regarding the form of the transfer of the Shares which are not otherwise
applicable to transfers of shares in Dutch companies shall not apply.

 

18.2Disputes

 

18.2.1Unless the Parties agree otherwise in writing, all disputes arising out of
or in connection with this agreement or its validity shall be finally settled in
accordance with the Arbitration Rules of the German Arbitration Institute (DIS),
as in effect from time to time, without recourse to the ordinary courts of law.
The arbitral tribunal shall be comprised of three members. The seat of
arbitration is Frankfurt am Main, Germany. The language of the arbitration shall
be English. Written evidence may be submitted in English or German. The rules of
law applicable to the merits shall be German law.

 



 80 

 

 

18.2.2The award rendered by the arbitration shall be final and binding upon the
Parties. Any judgment upon the award of the arbitration may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the right of
either Party to file for temporary relief at the ordinary courts remains
unaffected and place of jurisdiction in such case shall be Frankfurt am Main,
Germany. In the event that mandatory law requires the adjudication of a dispute
arising out of or in connection with the agreement by an ordinary court,
exclusive jurisdiction – to the extent legally permissible – shall be with the
competent courts in Frankfurt am Main, Germany.

 

18.3Business Day

 

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for business in Paris (France), Amsterdam (the Netherlands), Cologne
(Germany), Frankfurt am Main (Germany) and New York (USA).

 

18.4Amendments to this agreement

 

Any amendment, supplement (Ergänzung) or termination (Aufhebung) of this
agreement, including this provision, shall be valid only if made in writing,
except where notarisation or any other stricter form is required by law.
Clause 17.1 sentences 2 and 3 above shall apply mutatis mutandis.

 

18.5Third-party enforcement rights

 

Except as expressly stipulated in this agreement, this agreement shall not grant
any right to persons who are not a party to this agreement. To the extent this
agreement expressly grants rights to third-parties, the Parties and the Seller’s
Guarantor shall be permitted to change or exclude such rights at any time
without the consent of the respective third-party.

 

18.6Acknowledgement of Notary

 

The Parties acknowledge and agree that with reference to the Rules of
Professional Conduct (Verordening beroeps- en gedragsregels) of the Royal Dutch
Organisation of Civil Law Notaries (Koninklijke Notariële Beroepsorganisatie),
(i) the Notary will execute the notarial deeds connected with this agreement and
that (ii) the Notary is related to De Brauw Blackstone Westbroek N.V. as civil
law notary.

 



 81 

 

 

18.7Headings; references to German legal terms; interpretation; references to
clauses

 

18.7.1The headings and sub-headings of the clauses and paragraphs contained in
this agreement are for convenience and reference purposes only. They shall be
disregarded for purposes of interpretation of this agreement.

 

18.7.2Where a set of facts is to be analyzed by reference to the laws of a
foreign jurisdiction, any reference in this agreement to any German legal term
shall be deemed to include a reference to the equivalent (funktionsgleich) legal
term under the laws of such jurisdiction. Where foreign law does not provide for
any corresponding legal term, such legal term as functionally comes closest to
the German legal term shall be used instead.

 

18.7.3Where the English wording of this agreement is followed by a German legal
term set in parenthesis and in italics, the German legal term shall prevail.

 

18.7.4Unless the context requires otherwise, the phrases “including”,
“including, in particular” and “in particular” shall be interpreted to be
non-restrictive and without limitation.

 

18.7.5Any reference made in this agreement to any clauses without further
indication of a law or an agreement shall mean clauses of this agreement.

 

18.8Annexes

 

All exhibits to this agreement form an integral part of this agreement.

 

18.9Entire Agreement

 

This agreement constitutes the entire agreement between the Parties with respect
to the subject matter covered thereby and supersedes all previous agreements and
understandings, whether written or verbal, between the Parties with respect to
the subject matter of this agreement or parts thereof.

 

18.10Severability

 

Should any provision of this agreement be or become, in whole or in part, void
(nichtig), ineffective (unwirksam) or unenforceable (undurchsetzbar), the
validity, effectiveness and enforceability of the remaining provisions of this
agreement shall not be affected. Any such invalid, ineffective or unenforceable
provision shall be deemed replaced by such valid, effective and enforceable
provision as comes closest to the economic intent and purpose of the invalid,
ineffective or unenforceable provision as regards the subject-matter, extent
(Maß), time, place and scope (Geltungsbereich) of the relevant provision. The
aforesaid shall apply mutatis mutandis to any gap (Lücke) that may be found to
exist in this agreement.

 

[signature pages to follow]

 



 82 

 

 

Executed in counterparts, on 6 December 2018.

 

Tower Automotive Holdings III

Coöperatie U.A.,

  Tower Automotive Holdings USA, LLC, in Livonia, Michigan, USA   in Livonia,
Michigan, USA           /s/ Dennis C. Pike   /s/ Jeffrey L. Kersten By: Dennis.
C. Pike   By: Jeffrey L. Kersten Title: Managing Director   Title: Vice
President           /s/ Jeffrey L. Kersten       By: Jeffrey L. Kersten      
Title: Managing Director                 Financière SNOP Dunois S.A.,   Tower
International, Inc., in Cologne (Germany)   in Livonia, Michigan, USA          

/s/ Michel Henri Pinaire 

  /s/ Jeffrey L. Kersten By: Michel Henri Pinaire   By: Jeffrey L. Kersten
Title: President and CEO   Title: Executive Vice President and CFO

 



 83 

 